
	
		 I
		111th CONGRESS
		2d Session
		H. R. 4868
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2010
			Mr. Frank of
			 Massachusetts (for himself, Ms.
			 Waters, Mr. Gutierrez,
			 Ms. Velázquez,
			 Mr. Capuano,
			 Mr. Hinojosa,
			 Mr. Baca, Mr. Lynch, Mr. Al
			 Green of Texas, Ms.
			 Kilroy, Mr. Himes,
			 Ms. Clarke, and
			 Mr. Delahunt) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services, and in addition to the Committees on
			 the Budget and
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To prevent the loss of affordable housing dwelling units
		  in the United States.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Housing Preservation and Tenant
			 Protection Act of 2010.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. Implementation.
					Sec. 3. Budget treatment.
					Title I—Preservation of federally financed and State-financed
				affordable housing at risk of conversion to market-rate housing
					Sec. 101. Conversion of rent supplement and RAP contracts to
				project-based rental assistance under section 8.
					Sec. 102. Preservation of properties with expiring use
				restrictions.
					Sec. 103. Enhanced voucher assistance and preservation
				project-based section 8 assistance for State-financed affordable
				housing.
					Sec. 104. Project-based preservation assistance.
					Sec. 105. Preservation of State-financed affordable
				housing.
					Sec. 106. Preservation exchange program.
					Sec. 107. Federal first right of refusal.
					Sec. 108. Amendment to Low-Income Housing Preservation and
				Resident Homeownership Act of 1990.
					Sec. 109. Preservation of HUD-held and HUD-owned
				buildings.
					Sec. 110. Authority for HUD to assign flexible subsidy
				loans.
					Sec. 111. Use of existing section 8 funds to preserve and
				revitalize affordable housing.
					Sec. 112. Authority for Ginnie Mae to securitize FHA
				risk-sharing mortgages.
					Title II—Restoration of Housing at Risk of Loss Due to
				Deterioration
					Sec. 201. Authority to transfer rental assistance to other
				properties.
					Sec. 202. Building transfers: requirements for purchasers of
				FHA insured projects and section 8 projects.
					Sec. 203. Use of interest reduction payments for rehabilitation
				grants.
					Sec. 204. Clarification of budget-based rent increases for
				rehabilitated projects.
					Sec. 205. Interest reduction payments for section 236 projects
				experiencing a reduction of units.
					Title III—Protection of Residents
					Sec. 301. Tenant protection voucher to replace lost subsidized
				units on 1-for-1 basis.
					Sec. 302. Maintenance of housing.
					Sec. 303. Resident enforcement of public housing agency or
				project owner agreements with HUD.
					Sec. 304. Resident access to building information.
					Title IV—Preservation of troubled projects facing
				foreclosure
					Sec. 401. Maintaining affordability through escrowing of rental
				assistance.
					Sec. 402. Multifamily housing mortgage foreclosure.
					Sec. 403. Building acquisition: valuation of physically
				distressed properties sold by HUD.
					Sec. 404. Investment through up-front grants from General
				Insurance Fund.
					Sec. 405. Maintaining project-based assistance for projects
				disposed of by HUD.
					Sec. 406. Correcting harm caused by late subsidy
				payments.
					Title V—Incentives under MAHRA for owners to maintain housing
				affordability
					Sec. 501. Extension of mark-to-market program.
					Sec. 502. Maintaining affordability in preservation project
				transactions.
					Sec. 503. Encouraging continued participation in assisted
				housing programs.
					Sec. 504. Prepayment of FHA mortgages on multifamily
				housing.
					Sec. 505. Period of eligibility for nonprofit debt
				relief.
					Sec. 506. Acquisition of restructured projects by nonprofit
				organizations.
					Sec. 507. Rent adjustments upon subsequent renewals of section
				8 contracts.
					Sec. 508. Budget-based rent adjustments.
					Sec. 509. Independent appraisal requirement in cases of
				divergent rent studies.
					Sec. 510. Extension of housing assistance payment
				contract.
					Sec. 511. Otherwise eligible projects.
					Sec. 512. Exception rents.
					Sec. 513. Disaster-damaged eligible projects.
					Sec. 514. Funding for tenant and other participation and
				capacity building.
					Title VI—Preservation database
					Sec. 601. Preservation database.
					Title VII—Section 202 Supportive Housing for the
				Elderly
					Sec. 701. Short title and table of contents.
					Subtitle A—New construction reforms
					Sec. 711. Project rental assistance.
					Sec. 712. Selection criteria.
					Sec. 713. Development cost limitations.
					Sec. 714. Owner deposits.
					Sec. 715. Definition of private nonprofit
				organization.
					Sec. 716. Preferences for homeless elderly.
					Sec. 717. Nonmetropolitan allocation.
					Subtitle B—Refinancing
					Sec. 721. Approval of prepayment of debt.
					Sec. 722. Sources of refinancing.
					Sec. 723. Use of unexpended amounts.
					Sec. 724. Use of project residual receipts.
					Sec. 725. Additional provisions.
					Subtitle C—Assisted living facilities
					Sec. 731. Definition of assisted living facility.
					Sec. 732. Monthly assistance payment under rental
				assistance.
					Subtitle D—National Senior Housing Clearinghouse
					Sec. 741. National senior housing clearinghouse.
					Title VIII—Rural housing preservation
					Sec. 801. Short title.
					Sec. 802. Preservation of multifamily housing.
					Sec. 803. Rural preservation and rural tenant protection
				vouchers.
					Sec. 804. Tenant participation.
					Sec. 805. Priority for financing.
					Sec. 806. Conforming amendment.
					Sec. 807. Regulations.
				
			2.ImplementationThe Secretary of Housing and Urban
			 Development and the Secretary of Agriculture, as applicable, shall by notice
			 establish any additional requirements that may be necessary to immediately,
			 except as specifically provided otherwise, carry out the provisions of this
			 Act. Such notice shall take effect upon issuance.
		3.Budget
			 treatmentThe budgetary
			 effects of this Act, for the purpose of complying with the Statutory
			 Pay-As-You-Go Act of 2010, shall be determined by reference to the latest
			 statement titled Budgetary Effects of PAYGO Legislation for this
			 Act, submitted for printing in the Congressional Record by the Chairman of the
			 Committee on the Budget of the House of Representatives, provided that such
			 statement has been submitted prior to the vote on passage.
		IPreservation of
			 federally financed and State-financed affordable housing at risk of conversion
			 to market-rate housing
			101.Conversion of
			 rent supplement and RAP contracts to project-based rental assistance under
			 section 8
				(a)ConversionNotwithstanding any other provision of law
			 and subject to the availability of appropriations, the Secretary of Housing and
			 Urban Development shall, at the request of a project owner with a contract
			 under section 101 of the Housing and Urban Development Act of 1965 (12 U.S.C.
			 1701s) or a contract under section 236(f)(2) of the National Housing Act (12
			 U.S.C. 1715z–1(f)(2)), submitted during the 12-month period beginning on the
			 date of the enactment of this Act, convert such contract to project-based
			 assistance under section 8 of the United States Housing Act of 1937 (42 U.S.C.
			 1437f) (in this section referred to as section 8).
				(b)TermsA
			 contract for project-based rental assistance under section 8 pursuant to a
			 conversion under subsection (a) of this section shall—
					(1)be subject to the
			 availability of amounts provided in appropriations Act; and
					(2)have a term that
			 is not shorter in duration than the remaining term of the contract that is
			 converted, pursuant to subsection (a) of this section, to project-based
			 assistance under such section 8, plus an additional term of not less than 5
			 years, and up to 30 years at the request of the owner.
					(c)Loan management
			 assistance contractsAfter
			 the initial year of a project-based rental assistance contract under section 8
			 for loan management assistance, the contract may, at the option of the project
			 owner and subject to the conditions specified in section 524(a)(4)(D) of the
			 Multifamily Assisted Housing Reform and Affordability Act of 1997 (42 U.S.C.
			 1437f note), be converted to a renewal contract under such section 524, subject
			 to the availability of appropriations, if the project owner agrees to a
			 contract term that extends 10 years beyond the remaining term of the assistance
			 contract.
				(d)Use
			 restrictionsNotwithstanding
			 any other provision of law, conversion of a contract pursuant to subsection (a)
			 shall not diminish the affordability restrictions or number of assisted units
			 applicable to the property that is subject to the contract converted.
				(e)Use of
			 recaptured amountsAny budget
			 authority recaptured as a result of conversion of any contract pursuant to
			 subsection (a) shall be used by the Secretary of Housing and Urban Development
			 for making assistance payments with respect to the initial 12-month period of
			 the contract for project-based rental assistance under section 8 resulting from
			 such conversion.
				102.Preservation of
			 properties with expiring use restrictions
				(a)Federal
			 assistance and extension of affordability requirements
					(1)Provision of
			 Assistance
						(A)AuthorityThe Secretary of Housing and Urban
			 Development may use amounts made available under paragraph (5) to provide
			 assistance under this section with respect to covered multifamily housing
			 properties.
						(B)Applications and
			 selection criteriaThe Secretary shall provide for owners of
			 covered multifamily housing properties to submit applications for assistance
			 under this section and shall establish criteria for selection of properties to
			 receive assistance that shall take into consideration the need of a property
			 for such assistance.
						(2)Rehabilitation
			 assistanceThe Secretary may provide a grant or loan under this
			 paragraph to the owner or purchaser of the property, subject to the following
			 requirements:
						(A)PurposeThe
			 assistance shall be provided for the purpose of rehabilitating the property for
			 continued use as housing affordable to low- and moderate-income
			 families.
						(B)Eligible
			 useAmounts from the grant or loan may be used only for payment
			 of nonrecurring maintenance and capital improvements for the property, and
			 associated transaction costs, under such terms and conditions as are determined
			 by the Secretary.
						(C)Per unit amount
			 limitationsThe amount from a grant or loan used with respect to
			 a dwelling unit in the property may not exceed the per unit dollar amount
			 limitation as the Secretary shall establish for purposes of this paragraph for
			 dwelling units of the applicable size.
						(D)Required
			 extension of affordability restrictionsThe Secretary may provide
			 assistance under this paragraph for a property only if the owner of the
			 property enters into such binding commitments as the Secretary may require,
			 which shall be applicable to any subsequent owner, to ensure that the property
			 will be operated, for a period of not less than 30 years that begins on the
			 termination date for the property, in accordance with all affordability
			 restrictions that are applicable to the property under the multifamily housing
			 subsidy program under which the property is assisted before the termination
			 date, with flexibility to recognize more significant restrictions accompanying
			 other subsidies for the property.
						(3)Assistance for
			 purchaseThe Secretary may provide a grant or loan under this
			 paragraph to an eligible organization under subparagraph (B) for acquisition of
			 a covered multifamily housing property, subject to the following
			 requirements:
						(A)PurposeThe
			 assistance shall be provided for the purpose of facilitating acquisition of
			 properties by eligible organizations whose missions are to provide affordable
			 housing to low- and moderate-income families.
						(B)Eligible
			 organizationsA grant or loan under this paragraph may be made
			 only to a nonprofit organization, a for-profit organization, or a public
			 housing agency (as such term is defined in section 3(b) of the United States
			 Housing Act of 1937 (42 U.S.C. 1437a(b)) that provides such assurances as the
			 Secretary may require that the organization—
							(i)will
			 acquire the property; and
							(ii)is
			 capable of managing the property and related facilities (either directly or
			 through a contract) for the remaining useful life of the property and related
			 facilities.
							(C)Eligible
			 useAmounts from the grant or loan may be used only to cover any
			 direct costs (other than the purchase price), including transaction costs,
			 incurred by the eligible organization in purchasing and assuming responsibility
			 for the property and related facilities involved.
						(D)Per unit amount
			 limitationsThe amount from a grant or loan used with respect to
			 a dwelling unit in the property may not exceed the per unit dollar amount
			 limitation as the Secretary shall establish for purposes of this paragraph for
			 dwelling units of the applicable size.
						(E)Required
			 extension of affordability restrictionsThe Secretary may provide
			 assistance under this paragraph for a property only if the eligible
			 organization that purchases the property enters into such binding commitments
			 as the Secretary may require, which shall be applicable to any subsequent
			 owner, to ensure that the property will be operated, for the remaining useful
			 life of the property, in accordance with all affordability restrictions that
			 are applicable to the property under the multifamily housing subsidy program
			 under which the property is assisted before the termination date.
						(4)Low- and
			 moderate-income affordability assistanceThe Secretary may provide new project-based
			 assistance under section 8 of the United States Housing Act of 1937 (42 U.S.C.
			 1437f) for currently unassisted units in covered multifamily housing properties
			 occupied by tenants otherwise eligible for such assistance, subject to the
			 following requirements:
						(A)PurposeThe
			 assistance shall be provided for the purpose of maintaining the affordability
			 of dwelling units in covered multifamily housing properties not currently
			 provided project-based rental assistance.
						(B)EligibilityAssistance
			 may be made available for a property only if the property—
							(i)is located in an area having a demonstrated
			 demand for affordable rental housing; or
							(ii)may be subject to rent level increases as
			 the result of mortgage maturity or termination or as the result of a
			 recapitalization activity approved by the Secretary or the Secretary of
			 Agriculture.
							(C)Form and
			 termThe assistance shall be
			 in the form of a housing assistance payment contract under such section 8 and
			 shall be provided for such term as may be agreed to by the Secretary and the
			 owner of the property. The form of assistance may include an amendment of an
			 existing assistance contract to cover additional units in the subject
			 property.
						(D)Prevention of
			 duplicative subsidiesAssistance may not be provided for any
			 dwelling unit in a property if such assistance would duplicate other project-
			 or tenant-based rental assistance of any kind for the dwelling unit from any
			 source.
						(E)Amount and rent
			 levelsThe Secretary shall determine the amount of annual
			 assistance provided for a property based on rent levels, for the dwelling units
			 in the property that are subject to affordability restrictions pursuant to
			 subparagraph (F), that are equal to the lesser of—
							(i)comparable market
			 rents for the market area in which the property is located for dwelling units
			 of the applicable size; and
							(ii)150
			 percent of the fair market rentals established under section 8(c) of the United
			 States Housing Act of 1937 for the market area in which the property is located
			 for dwelling units of the applicable size.
							(F)Required
			 extension of affordability restrictionsThe Secretary may provide
			 assistance under this paragraph for a property only if the owner of the
			 property enters into such binding commitments as the Secretary may require,
			 which shall be applicable to any subsequent owner, to ensure that the property
			 will be operated, for a period not shorter than the term of the assistance
			 agreed to pursuant to subparagraph (C) or 10 years, whichever is longer, that
			 begins on the termination date for the property, in accordance with all
			 affordability restrictions that are applicable to the property under the
			 multifamily housing subsidy program under which the property is assisted before
			 the termination date.
						(5)Authorization of
			 appropriationsThere are authorized to be appropriated for
			 assistance under this subsection such sums as may be necessary.
					(b)Enhanced
			 vouchers
					(1)Qualification;
			 election to remain in unitSection 8(t)(1) of the United States
			 Housing Act of 1937 (42 U.S.C. 1437f(t)(1)(B)) is amended—
						(A)in the matter
			 preceding subparagraph (A), by inserting and shall not require that the
			 family requalify under the selection standards for a public housing agency in
			 order to be eligible for such assistance before the comma; and
						(B)by striking
			 subparagraph (B) and inserting the following new subparagraph:
							
								(B)(i)the assisted family may
				elect to remain in the same project in which the family was residing on the
				date of the eligibility event for the project regardless of unit and family
				size standards normally used by the administering public housing agency (except
				that tenants may be required to move to units of appropriate size if available
				on the premises), and the owner of the unit shall accept the enhanced voucher
				and terminate the tenancy only for serious or repeated violation of the terms
				and conditions of the lease or for violation of applicable law; and
									(ii)if, during any period the family
				makes such an election and continues to so reside, the rent for the dwelling
				unit of the family in such project exceeds the applicable payment standard
				established pursuant to subsection (o) for the unit, the amount of rental
				assistance provided on behalf of the family shall be determined using a payment
				standard that is equal to the rent for the dwelling unit (as such rent may be
				increased from time-to-time), subject to paragraph (10)(A) of subsection (o)
				and any other reasonable limit prescribed by the Secretary, except that a limit
				shall not be considered reasonable for purposes of this subparagraph if it
				adversely affects such assisted
				families;
									.
						(2)Provision to
			 residents of assisted multifamily projects upon termination date
						(A)RequirementUpon the termination date for each assisted
			 multifamily housing property, to the extent that amounts for assistance under
			 this paragraph are provided in advance in appropriation Acts, the Secretary of
			 Housing and Urban Development shall make enhanced voucher assistance under
			 section 8(t) of the United States Housing Act of 1937 (42 U.S.C. 1437f(t))
			 available on behalf of each family described in subparagraph (B). The Secretary
			 shall make such assistance available no later than 60 days before the
			 termination date on behalf of each family described in subparagraph (B) that
			 elects to move from the property.
						(B)EligibilityA
			 family described in this subparagraph is a family who—
							(i)(I)is a low-income family (as such term is
			 defined in section 3(b) of the United States Housing Act of 1937 (42 U.S.C.
			 1437a(b))); or
								(II)is a moderate-income family that
			 is—
									(aa)an elderly family (as such term is used in
			 section 3(b) of the United States Housing Act of 1937 (42 U.S.C.
			 1437a(b)));
									(bb)a disabled family (as such term is
			 used in section 3(b) of the United States Housing Act of 1937 (42 U.S.C.
			 1437a(b))); or
									(cc)residing in a low-vacancy area (as
			 determined by the Secretary); and
									(ii)is residing in—
								(I)a
			 property that immediately before such termination date was an assisted
			 multifamily housing property; and
								(II)a dwelling unit
			 that is not assisted after such termination date under section 8 of the United
			 States Housing Act of 1937.
								(C)Eligibility
			 eventSection 8(t)(2) of the
			 United States Housing Act of 1937 (42 U.S.C. 1437f(t)(2)) is amended by adding
			 after the period at the end the following new sentence:
			 Such term includes, with respect to an
			 assisted multifamily housing property (as such term is defined in section
			 102(f) of the Housing Preservation and Tenant
			 Protection Act of 2010), the occurrence of the termination date
			 (as such term is defined in such section 102(f)) for the
			 property.
						(3)RegulationsThe Secretary of Housing and Urban
			 Development shall issue regulations to implement the amendments made by this
			 subsection not later than the expiration of the 6-month period beginning on the
			 date of enactment of this Act, and such regulations shall require that the
			 provisions of such amendments relating to termination of tenancy shall be
			 contained in the lease.
					(c)Notification
			 requirement
					(1)TimingAn
			 owner of an assisted multifamily housing property, including any owner of a
			 property with rent limitations that expire concurrently with the expiration of
			 the term of the mortgage for the property, who intends to terminate or alter
			 the affordability restrictions for the property on or after the termination
			 date for the property shall, not less than 12 months before such termination
			 date, provide written notice of such termination date to the Secretary of
			 Housing and Urban Development, the chief executive officer of the State and the
			 unit of general local government (as such term is defined in section 104 of the
			 Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12704)) in which
			 the property is located, and each tenant of the property.
					(2)ContentsThe
			 notice shall include—
						(A)a statement
			 specifying any changes in the terms or applicability of the affordability
			 restrictions for the property that the owner intends to make on or after the
			 termination date for the property;
						(B)a statement that,
			 if the owner proceeds with such intended changes and the Congress makes funds
			 available, the Department of Housing and Urban Development will provide
			 tenant-based rental assistance to all eligible residents, enabling them to
			 choose the place they wish to rent, which may include the right to remain in
			 the dwelling unit in which they currently reside; and
						(C)a statement that,
			 if the Congress makes funds available, the owner and the Secretary may yet
			 agree to renewal of assistance and affordability restrictions for the property,
			 thereby obviating the need for such tenant-based rental assistance.
						(3)Failure to
			 Provide NoticeIf the owner does not provide the notice required
			 under this subsection, notwithstanding any inapplicability of the affordability
			 restrictions for the property, the owner may not evict the tenants or increase
			 the tenants’ rent payments until such time as the owner has provided the notice
			 and the 12-month period beginning upon the provision of such notice has
			 elapsed.
					(4)Other
			 TermsThe Secretary may, to
			 preserve affordable housing or protect tenants in such properties, establish
			 additional notice requirements.
					(5)Savings
			 ProvisionThis subsection may not be construed to annul, alter,
			 affect, or preempt any provision of the law of a State or political subdivision
			 thereof requiring notice regarding termination of assistance or affordability
			 restrictions with respect to a multifamily housing project or to exempt any
			 person from complying with such a law.
					(d)Projects with
			 common use agreementsNotwithstanding any provision of the
			 Emergency Low Income Housing Preservation Act of 1987 (12 U.S.C. 1715l note),
			 if two covered multifamily housing properties are encumbered by use agreements
			 that were recorded in land records on the same date pursuant to such Act and
			 both such properties are subject to a single mortgage, both such use agreements
			 shall be deemed to expire on the earlier of the expiration dates stated in such
			 use agreements, but only if the owner of the properties agrees to maintain any
			 project-based rental assistance for both such properties for the 30-year period
			 beginning upon such common expiration date. At the request of the owner, the
			 Secretary shall establish contract rents for such project-based assistance at
			 levels for comparable properties in the same market area.
				(e)Annual and
			 semiannual reviews
					(1)Annual
			 ReviewTo ensure compliance with this section, the Secretary
			 shall conduct an annual review on actions taken under this section and the
			 status of covered multifamily housing properties and submit a report to the
			 Congress regarding each such annual review.
					(2)Semiannual
			 ReviewNot less than semiannually during the 2-year period
			 beginning on the date of the enactment of this Act and not less than annually
			 thereafter, the Secretary shall submit reports to the Committee on Financial
			 Services of the House of Representatives and the Committee on Banking, Housing,
			 and Urban Affairs of the Senate stating, for such periods, the total number of
			 assisted multifamily housing properties for which notification has been
			 provided under subsection (c) during such period, the total number of covered
			 multifamily housing properties for which assistance has been provided under
			 subsection (a), and the type or types of such assistance provided.
					(f)DefinitionsFor
			 purposes of this section:
					(1)Affordability
			 restrictionsThe term affordability restrictions
			 means, with respect to a covered multifamily housing property, limits imposed
			 by regulation, regulatory agreement, or contract on tenant rents, rent
			 contributions, or income eligibility.
					(2)Assisted
			 multifamily housing propertyThe term assisted multifamily
			 housing property means a multifamily housing project for which
			 assistance is provided under a multifamily housing subsidy program.
					(3)Comparable
			 propertiesThe term comparable properties means,
			 with respect to a covered multifamily housing property, properties in the same
			 market area, where practicable, that—
						(A)are similar to the
			 covered multifamily housing property as to neighborhood (including risk of
			 crime), type of location, access, street appeal, age, property size, apartment
			 mix, physical configuration, property and unit amenities, utilities, and other
			 relevant characteristics;
						(B)are not receiving
			 rental assistance of any kind from any source; and
						(C)are not subject to affordability
			 restrictions of any kind.
						(4)Covered
			 multifamily housing propertyThe term covered multifamily
			 housing property means an assisted multifamily housing property for
			 which the termination date will occur within the 10-year period beginning on
			 the date of the enactment of this Act.
					(5)Low-income
			 familyThe term low-income family has the meaning
			 given such term in section 3(b) of the United States Housing Act of 1937 (42
			 U.S.C. 1437a(b)).
					(6)Moderate-income
			 familyThe term moderate-income family has the
			 meaning given such term in section 229 of the Low-Income Housing Preservation
			 and Resident Homeownership Act of 1992 (12 U.S.C. 4119).
					(7)Multifamily
			 housing subsidy programThe term multifamily housing
			 subsidy program means—
						(A)the rent supplement program under section
			 101 of the Housing and Urban Development Act of 1965 (12 U.S.C. 1701s);
						(B)the below-market
			 interest rate mortgage insurance program under section 221(d)(3) of the
			 National Housing Act (12 U.S.C. 1715l(d)(3));
						(C)a contract under section 236(f)(2) of the
			 National Housing Act (12 U.S.C. 1715z–1(f)(2));
						(D)the program for
			 interest reduction payments under section 236 of the National Housing Act (12
			 U.S.C. 1715z–1) and any comparable State program providing for interest
			 reduction payments;
						(E)the program for
			 supportive housing for the elderly under section 202 of the Housing Act of 1959
			 (12 U.S.C. 1701q), including assistance under such section as in effect before
			 the enactment of the Cranston-Gonzalez National Affordable Housing Act;
						(F)the program for
			 rural rental housing under section 515 of the Housing Act of 1949 (42 U.S.C.
			 1485); and
						(G)any other mortgage insurance program
			 provided under the National Housing Act for which the insured property is
			 subject to budget-based rent restrictions.
						(8)Nonprofit
			 organizationThe term
			 nonprofit organization has the meaning, with respect to housing
			 assisted under this section, given such term in section 202(k) of the Housing
			 Act of 1959 (12 U.S.C. 1701q(k)).
					(9)SecretaryThe
			 term Secretary means the Secretary of Housing and Urban
			 Development.
					(10)Termination
			 dateThe term termination date means, with respect
			 to an assisted or a covered multifamily housing property, the date that—
						(A)the mortgage, loan, or capital advance for
			 the property matures or expires and the affordability restrictions applicable
			 to the property because of assistance for the property pursuant to a
			 multifamily housing subsidy program terminate with respect to the
			 property;
						(B)an assistance contract for the property
			 that is not renewed, terminates, or expires;
						(C)in the case of a
			 property that is not eligible low-income housing, as such term is defined in
			 section 229 of the Low-Income Housing Preservation and Resident Homeownership
			 Act of 1990 (12 U.S.C. 4119), the mortgage or loan that covers the property is
			 prepaid or an insurance contract that covers the property terminates; or
						(D)use restrictions
			 imposed with respect to the property pursuant to the Emergency Low Income
			 Housing Preservation Act of 1987 expire.
						(g)RegulationsThe
			 Secretary may issue any regulations necessary to carry out this section.
				103.Enhanced
			 voucher assistance and preservation project-based section 8 assistance for
			 State-financed affordable housing
				(a)Enhanced voucher
			 assistance
					(1)RequirementUpon the prepayment or maturity of a
			 mortgage for which interest reduction payments have been made through a State
			 housing program or financed by a State housing finance agency and subsidized by
			 interest reduction payments made pursuant to section 236 of the National
			 Housing Act (12 U.S.C. 1715z–1), to the extent that amounts for assistance
			 under this subsection are provided in advance in appropriation Acts, the
			 Secretary of Housing and Urban Development shall make enhanced voucher
			 assistance under section 8(t) of the United States Housing Act of 1937(42
			 U.S.C. 1437(t)) available on behalf of families described in paragraph
			 (2).
					(2)Eligible
			 familiesA family described
			 in this paragraph is a family that—
						(A)(i)is a low-income family,
			 as such term is defined in section 3(b) of the United States Housing Act of
			 1937 (42 U.S.C. 1437a(b)); or
							(ii)is a moderate-income family that
			 has an income that is not less than 80 percent, and not greater than 95
			 percent, of the median income for the area, as determined by the Secretary,
			 that—
								(I)is an elderly family (as such term is
			 used in section 3(b) of the United States Housing Act of 1937 (42 U.S.C.
			 1437a(b));
								(II)is a disabled family (as such term is
			 used in such section 3(b); or
								(III)resides in a low-vacancy area, as
			 determined by the Secretary; and
								(B)on such prepayment or maturity date is
			 residing in dwelling unit of the project that—
							(i)immediately before
			 such prepayment or maturity was subject to the mortgage for which interest
			 reduction payments were made and subject to affordability restrictions;
			 and
							(ii)is
			 not assisted after such prepayment or maturity date under section 8 of the
			 United States Housing Act of 1937, other than as provided under section 8(t)(4)
			 of the United States Housing Act of 1937 (42 U.S.C. 1437f(t)(4)).
							(3)Eligibility
			 eventParagraph (2) of section 8(t) of the United States Housing
			 Act of 1937 (42 U.S.C. 1437f(t)(2)), as amended by the preceding provisions of
			 this Act, is further amended by adding after the period at the end the
			 following new sentence: Such term also includes, with respect to a
			 multifamily family housing project with a mortgage for which interest reduction
			 payments have been made through a State housing program or financed by a State
			 housing finance agency, the prepayment or maturity of such mortgage which
			 results in eligible residents of such housing project being eligible for
			 enhanced voucher assistance under this subsection, pursuant to section 103(a)
			 of the Housing Preservation and Tenant
			 Protection Act of 2010..
					(b)Preservation
			 project-Based section 8 assistance
					(1)In
			 generalNotwithstanding any
			 other provision of law, in connection with the prepayment or maturity of a
			 multifamily housing project mortgage subsidized by interest reduction payments
			 made through a State housing program or financed by a State housing finance
			 agency and subsidized by interest reduction payments made pursuant to section
			 236 of the National Housing Act (12 U.S.C. 1715z–1), to prevent displacement of
			 residents and to further preservation and affordability of such multifamily
			 housing project, at the election of the project owner and in lieu of enhanced
			 voucher assistance under subsection (a) of this section or project-based
			 voucher assistance under subsections (t)(4) and (o)(13)(N) of section 8 of the
			 United States Housing Act of 1937 (42 U.S.C. 1437f), the Secretary of Housing
			 and Urban Development shall, pursuant to the authority under subsections (a)
			 and (b) of such section 8, enter an annual contributions contract with the
			 State housing finance agency to permit the State housing finance agency enter
			 project-based assistance contract under this subsection covering all units in
			 the project for which such enhanced or project-based voucher assistance would
			 otherwise be provided.
					(2)Contract
			 termsAny project-based assistance contract pursuant to this
			 subsection shall—
						(A)be considered for
			 all purposes a contract entered into under section 8 of the United States
			 Housing Act of 1937 (42 U.S.C. 1437f);
						(B)have a term of at
			 least 20 years;
						(C)provide such
			 assistance at rent levels established as provided under section 524 of the
			 Multifamily Assisted Housing Reform and Affordability Act of 1997 (42 U.S.C.
			 1437f note);
						(D)be subsequently
			 renewable at the request of the owner under such section 524;
						(E)be subject to the
			 availability of amounts provided in appropriations Acts; and
						(F)be subject to such
			 other terms as the Secretary considers appropriate.
						(3)Income
			 targetingTo the extent that dwelling units subject to an
			 assistance contract under this paragraph are occupied by families eligible for
			 enhanced voucher assistance under section 8(t) of the United States Housing Act
			 of 1937 (42 U.S.C. 1437f(t)), the units shall be considered to be in compliance
			 with all income targeting requirements under the United States Housing Act of
			 1937.
					(4)Tenant
			 eligibilityNotwithstanding
			 any other provision of law, in the multifamily housing project for which
			 project-based assistance is provided pursuant to this subsection, each eligible
			 family described in subsection (a)(2) of this section that resides in a
			 dwelling unit in such project on the date such assistance contract first
			 becomes effective shall be considered to meet any applicable requirements for
			 income eligibility and occupancy.
					(5)Contract
			 administrationNotwithstanding any other provision of law, any
			 contract for project-based assistance entered into pursuant to this subsection
			 shall be administered by the project-based contract administrator of the State
			 in which the multifamily housing project is located.
					104.Project-based
			 preservation assistance
				(a)Enhanced
			 vouchersSection 8(t) of the United States Housing Act of 1937
			 (42 U.S.C. 1437f(t)) is amended—
					(1)by redesignating
			 paragraph (4) as paragraph (5); and
					(2)by inserting after
			 paragraph (3) the following new paragraph:
						
							(4)Project-based
				preservation assistance
								(A)AuthorityNotwithstanding any other provision of law,
				in the case of a multifamily housing project eligible under subparagraph (C),
				the Secretary shall, subject to the availability of amounts provided in advance
				in appropriation Acts and at the request of the owner of the project, provide
				project-based preservation assistance in accordance with this paragraph, in
				such form authorized in subparagraph (B) as is requested by the owner, in lieu
				of enhanced voucher assistance under this subsection. Such owner of the project
				shall agree to accept such project-based preservation assistance for a period
				of not less than 20 years: Provided, That any renewal contract
				during such period is offered on terms and conditions comparable to the
				original contract.
								(B)FormsProject-based
				preservation assistance provided in accordance with this paragraph shall be in
				one of the following forms:
									(i)Project-based
				preservation vouchersProject-based voucher assistance, which
				shall be provided in accordance with subsection (o)(13)(N).
									(ii)Project-based
				assistanceProject-based
				assistance under the terms and conditions in section 524 of the Multifamily
				Assisted Housing Reform and Affordability Act of 1997 (42 U.S.C. 1437f note).
				In determining the initial rent levels for a contract for project-based
				assistance under this subparagraph, the Secretary shall establish initial
				contract rents at the comparable market rents for the area (as such term is
				defined in section 524(a)(5) of the Multifamily Assisted Housing Reform and
				Affordability Act of 1997 (42 U.S.C. 1437f note)).
									(C)Eligible
				projectsA multifamily housing project is eligible under this
				subparagraph if—
									(i)(I)an eligibility event for the project
				occurs; and
										(II)the
				project is not a project for which the owner has opted not to renew a contract
				for project-based rental assistance under this section; or
										(ii)enhanced voucher assistance has already
				been provided for the project pursuant to the conditions specified in
				subparagraph (F)(ii).
									(D)Eligible
				units
									(i)Income
				eligibilityAssistance
				pursuant to this paragraph may be provided for all dwelling units in a
				multifamily housing project for which tenants residing in the project at the
				time assistance is initially provided meet income eligibility requirements for
				enhanced voucher assistance under this subsection.
									(ii)Additional
				unitsAt the request of the owner of a multifamily housing
				project for which assistance pursuant to this paragraph is provided, the
				Secretary may approve assistance for additional dwelling units, which may
				include units that are vacant at the time of the eligibility event, subject to
				a determination by the Secretary that such additional assistance is necessary
				or desirable to further the purposes reflected in subparagraph (E).
									(iii)Rent
				paymentsEligible families
				residing in a project at the time assistance pursuant to this paragraph is
				provided shall be subject to the provisions of subparagraphs (A) and (D) of
				paragraph (1) of this subsection. Notwithstanding the preceding sentence, an
				eligible family that is a low-income family shall not be required to pay as
				rent for a dwelling unit assisted pursuant to this paragraph an amount that
				exceeds 30 percent of the family’s adjusted monthly income.
									(iv)Income
				eligibilityFor purposes of
				income targeting requirements under section 16 of the United States Housing Act
				of 1937 (42 U.S.C. 1437n), tenants initially assisted under this paragraph
				shall not be considered new tenants.
									(E)Required
				determinationsAs a condition
				of entering into a contract pursuant to this paragraph, the Secretary shall
				have determined, pursuant to standards established by the Secretary and before
				entering into such contract, that—
									(i)the housing to be
				assisted under the contract is economically viable; and
									(ii)(I)there is a significant
				demand for the housing;
										(II)the housing will contribute to a
				community revitalization plan or to deconcentrating poverty and expanding
				housing and economic opportunities; or
										(III)the continued affordability of the
				housing otherwise is an important asset to the community.
										The
				Secretary may delegate the authority to make the determination under this
				subparagraph to the public housing agency or project-based contract
				administrator that would administer project-based assistance for such project.
				Such public housing agency or project-based contract administrator shall apply
				such standards as the Secretary shall establish in making such
				determination.(F)Timing of
				request
									(i)Projects for
				which request is made before eligibility eventIn the case of a project eligible for
				assistance under subparagraph (C)(i) that is requested prior to the occurrence
				of the eligibility event, a contract for assistance pursuant to this paragraph
				shall be provided upon the occurrence of the eligibility event.
									(ii)Request made
				after issuance of enhanced vouchersIn the case of a project eligible for
				assistance under subparagraph (C)(ii) that is requested after the issuance of
				enhanced voucher assistance for the project, a contract for assistance pursuant
				to this paragraph shall be provided only—
										(I)if the eligibility
				event for the project occurred before the date of the enactment of the
				Housing Preservation and Tenant Protection
				Act of 2010 and a request for such assistance is made within 12
				months after such date of enactment (or such longer period as the Secretary may
				permit to facilitate preservation of the project as affordable housing);
										(II)if the project is
				sold or otherwise transferred and the new owner requests such assistance within
				12 months (or such longer period as the Secretary may permit to facilitate
				preservation of the project as affordable housing) of such purchase; or
										(III)in such other
				circumstances as the Secretary may determine are necessary or appropriate to
				facilitate preservation of the project as affordable.
										Assistance
				for projects eligible pursuant to subparagraph (C)(ii) may only be provided as
				project-based preservation voucher assistance under subparagraph (B)(i). Such
				contract shall cover all dwelling units in the project that are occupied by
				tenants receiving enhanced voucher assistance at the time the contract is
				effective, plus any additional units as may be approved for the project
				pursuant to subparagraph
				(D)(ii)..
					(b)PHA
			 project-Based voucher assistanceParagraph (13) of section 8(o)
			 of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(13)) is amended by
			 adding at the end the following new subparagraph:
					
						(N)Preservation
				assistance
							(i)AuthorityProject-based
				voucher assistance in accordance with this subparagraph shall be provided for
				projects eligible for such assistance pursuant to subsection (t)(4).
							(ii)Authority for
				higher rentsAt the request
				of the owner of a multifamily housing project for a contract for assistance in
				accordance with this subparagraph to establish rents at levels above those
				permitted by subparagraph (H) of this paragraph, a public housing agency may
				request, and the Secretary may approve, higher unit rents if necessary to
				preserve housing opportunities that further the purposes of subsection
				(t)(4)(E).
							(iii)Projects in
				multiple PHA jurisdictionsIf
				the Secretary has not entered into a contract with a public housing agency to
				provide enhanced voucher assistance under subsection (t) for the project at the
				time the owner of a multifamily housing project requests assistance in
				accordance with this subparagraph, and the project is located within the
				jurisdiction for the program under this subsection of more than one public
				housing agency, in determining which agency will administer such assistance,
				the Secretary shall—
								(I)consider the ratio of the number of
				vouchers to be awarded under this subparagraph and of other project-based
				vouchers administered under this paragraph to the total number of vouchers
				administered by an agency; and
								(II)among other
				factors, provide preference to an agency for which the total number of
				project-based vouchers administered under this paragraph, including vouchers to
				be awarded pursuant to this subparagraph, would not exceed 50 percent of the
				total number of all vouchers to be administered by the agency after such
				award.
								The Secretary
				shall establish guidelines for determining which agency will administer
				assistance if a unit is not located within the jurisdiction of any public
				housing agency that administers vouchers.(iv)Inapplicability
				of goalsSubparagraph (C) shall not apply to a housing assistance
				payment contract pursuant to this subparagraph.
							(v)Disregard of
				assistance under percentage limitationAmounts provided pursuant
				to this subparagraph shall not be considered for purposes of calculating the
				limitation under subparagraph (B).
							(vi)Inapplicability
				of income-mixing requirementSubparagraph (D) shall not apply
				with respect to a housing assistance payments contract pursuant to this
				subparagraph.
							.
				105.Preservation of
			 State-financed affordable housing
				(a)Maximum contract
			 termIn the case of a State
			 housing finance agency that has entered into a housing assistance payments
			 contract with the owner of a housing project for project-based rental
			 assistance under section 8 of the United States Housing Act of 1937 (42 U.S.C.
			 1437f), using the November 1975 version of form HUD 52645A of the Department of
			 Housing and Urban Development, under the Section 8 Housing Assistance Payment
			 Program for State Housing Finance and Development Agencies, if such contract
			 provides that the maximum total term of the contract for any dwelling unit
			 shall not exceed a period terminating on the date of the last payment of
			 principal due on the permanent financing, the Secretary of Housing and Urban
			 Development shall treat such provision as providing for a maximum term
			 extending to the originally scheduled maturity date of the permanent financing,
			 without regard to any prepayment of such permanent financing.
				(b)Amendment to
			 Mark-to-Market provisionsSection 524 of the Multifamily Assisted
			 Housing Reform and Affordability Act of 1997 is amended—
					(1)by redesignating
			 subsection (g) as subsection (i); and
					(2)by inserting after
			 subsection (f) the following new subsection:
						
							(g)State housing
				agency contracts
								(1)Rent adjustments
				for extended contractsIn the
				case of a contract for project-based assistance under section 8 of the United
				States Housing Act of 1937 pursuant to the State Housing Agencies program
				governed by part 883 of the Secretary’s regulations (24 C.F.R. 883), the
				provisions of this section authorizing the increase of rent levels to
				comparable market rents shall apply upon the expiration of any contract term,
				notwithstanding the renewal provisions of the contract. If, at any time during
				the five-year period ending upon the final expiration date of any such
				contract, the owner of the housing project assisted under the contract enters
				into a binding commitment to renew the contract at the rent levels authorized
				under subsection (a)(4)(A) for an additional five-year term beginning upon the
				final expiration of the contract, the annual rent adjustment during such
				five-year period ending upon such final expiration date may be to such rent
				levels.
								(2)Projects with
				debt financingIn the case of a contract for project-based
				assistance under section 8 for a project with debt financing provided by a
				State housing agency or local housing authority, with the approval of the State
				housing agency or local authority, the owner may terminate the contract and
				enter into a new contract for project-based assistance under this section for a
				term of 20 years, subject to the availability of amounts provided by
				appropriation Acts, but only if the owner enters into an enforceable commitment
				to preserve the affordability of the project for not fewer than 55 years from
				the date of such contract, subject to the continued provision of rental
				assistance under section 8 or a comparable
				program.
								.
					106.Preservation
			 exchange program
				(a)Establishment of
			 programThe Secretary of Housing and Urban Development shall
			 carry out a preservation exchange program under this section to provide for the
			 transfer of preservation projects to purchasers who agree to maintain the
			 projects for use for affordable housing.
				(b)Participation
					(1)ElectionThe Secretary shall provide for owners of
			 preservation projects to elect, in accordance with such procedures as the
			 Secretary shall establish, to participate in the preservation exchange program
			 under this section.
					(2)Transfer of
			 preservation projectsA
			 selling owner of a preservation project may, in accordance with this section,
			 enter into a contract for transfer of the project to a preservation purchaser
			 during the 12-month period beginning upon such election.
					(3)Offer
			 periodA selling owner of a preservation project shall agree not
			 to sell, transfer, or further encumber the preservation project during the
			 period of the owner’s participation in the program, with respect to such
			 project, except as otherwise provided in this section.
					(4)Compliance with
			 program requirementsExcept
			 as otherwise provided by the Secretary, a preservation project may be sold
			 under the program only if all of the parties to the transaction comply with the
			 requirements of this section.
					(c)Notice of
			 participation and certification
					(1)Recipients;
			 timingEach selling owner
			 shall of a preservation project shall—
						(A)not later than the date that is 12 months
			 before the date of maturity or expiration of the mortgage on the preservation
			 project, provide written notice of election to participate in the program with
			 respect to the project to—
							(i)the
			 Secretary;
							(ii)each tenant of
			 the project;
							(iii)any public
			 housing agency or other organization representing tenants of the preservation
			 project; and
							(iv)qualified State
			 and local authorities; and
							(B)post such notice
			 conspicuously in the common area of the preservation project for the duration
			 of the 12-month period beginning on the date that notice is required to be
			 provided pursuant to subparagraph (A).
						(2)ContentsNotice
			 required under subparagraph (A) shall—
						(A)include a
			 statement that the selling owner has elected to participate in the preservation
			 exchange program and to seek a contract for sale of the preservation project to
			 a preservation purchaser within the 12-month period following the date of the
			 notice, or within such other time period as permitted by this section;
						(B)clearly identify
			 the preservation project;
						(C)identify, and
			 provide contact information for, the selling owner; and
						(D)include such other information regarding
			 the preservation project and its potential sale under the program as the
			 Secretary may require, which shall include information concerning any
			 applicable subsidies or restrictions applicable to the preservation
			 project.
						(3)CertificationNot
			 later than 7 days after completion of all notice requirements of paragraph (1)
			 with respect to a preservation project, the selling owner shall certify in
			 writing to the Secretary that notice to all recipients has been provided as
			 required under this section.
					(4)Notification to
			 Congress and publicNot later than 14 days after certification
			 pursuant to paragraph (3) is provided to the Secretary regarding a preservation
			 project, the Secretary shall—
						(A)provide to the
			 Member of the House of Representatives representing the district in which the
			 project is located, and to the Members of the Senate for the State in which the
			 project is located, a copy of such notice and certification; and
						(B)make such notice
			 and certification publicly available at an easily identifiable World Wide Web
			 location of the Department of Housing and Urban Development.
						(d)Opportunity To
			 purchase
					(1)Notification;
			 offerDuring the offer period referred to in subsection (b)(3)
			 with respect to a preservation project—
						(A)the Secretary
			 shall post on an easily identifiable World Wide Web location of the Department
			 of Housing and Urban Development information that identifies the preservation
			 project as eligible for purchase or transfer pursuant to the preservation
			 exchange program, additional information about the property, as determined by
			 the Secretary, and the identity of a contact person on behalf of the selling
			 owner who may be contacted by a potential preservation purchaser; and
						(B)a potential
			 preservation purchaser may make an offer to purchase the preservation project,
			 in accordance with the requirements of this section, by providing the offer, in
			 writing, to the selling owner and a copy of the offer to the Secretary.
						(2)Determination of
			 bona fide offerDuring the 21-day period beginning upon receipt
			 of a copy of an offer to purchase a preservation project made by a potential
			 preservation purchaser pursuant to paragraph (1)(B) (in this subsection
			 referred to as the review period), the Secretary shall—
						(A)review the terms
			 of the offer to purchase and determine whether it is a bona fide preservation
			 purchase offer meeting the requirements of subsection (e); and
						(B)provide notice of
			 such determination to the parties.
						If the
			 parties do not receive such notice of such determination from the Secretary
			 during the review period, notwithstanding subsection (i)(1), the offer shall be
			 considered for purposes of this section to be a bona fide preservation purchase
			 offer.(3)Tolling of other
			 periodsDuring the review period for an offer to purchase a
			 preservation project or until earlier receipt of a determination from the
			 Secretary under paragraph (2), all other time periods set forth in this section
			 shall be tolled with respect to such preservation project.
					(4)Action on
			 offerWith respect to a bona
			 fide offer to purchase a preservation project made by a potential preservation
			 purchase, during the 30-day period that begins upon the earlier of the receipt
			 of a determination from the Secretary under paragraph (2) regarding the offer
			 or the expiration of the review period, the selling owner shall accept or
			 reject the offer, subject to the conditions and requirements set forth in this
			 section.
					(5)Accepted offer;
			 contractIf a selling owner accepts a bona fide preservation
			 purchase offer made by a potential preservation purchaser, such parties shall
			 promptly enter into a binding contract that reflects the terms of the accepted
			 offer.
					(6)Declined
			 offerIf a selling owner declines to accept any bona fide
			 preservation purchase offer made to the owner, such owner shall—
						(A)provide to the
			 Secretary a written explanation of the basis for its decision; and
						(B)repay to the
			 Secretary all funds it received as a participant in the program, plus interest
			 at rate determined by the Secretary at the time the funds were made
			 available.
						(e)Bona fide
			 preservation purchase offerAn offer to purchase a preservation project
			 shall constitute a bona fide preservation purchase offer meeting the
			 requirements of this subsection only if the offer—
					(1)includes an
			 agreement by the preservation purchaser to enter into such agreements, which
			 shall be contained in the deed or other recorded instruments for the
			 preservation project, as specified by the Secretary, that ensure that the
			 preservation project will remain affordable for very-low income families for a
			 period of not less than 40 years from the date of transfer pursuant to sale
			 under such offer, utilizing all available assistance, including renewal of
			 existing Federal assistance contracts and leasing to holders of tenant-based
			 assistance;
					(2)includes an
			 agreement by the preservation purchaser to accept any contract for
			 project-based rental assistance applicable to the preservation project,
			 notwithstanding the transfer of the preservation housing to the preservation
			 purchaser, including the renewal of such contract upon expiration, for a period
			 of not less than 40 years from the date of transfer;
					(3)requires that the
			 preservation purchaser execute such agreements, which shall be contained in the
			 deed or other recorded instruments for the preservation housing, as specified
			 by the Secretary, that ensure that the preservation project and related
			 facilities will remain affordable for very-low income households for a period
			 of not less that 40 years from the date of transfer, using all available
			 assistance, including renewal of existing Federal assistance contracts and
			 leasing to holders of tenant-based assistance; and
					(4)includes such
			 other terms and conditions as may be required by the Secretary.
					(f)IncentivesNotwithstanding any other provision of law
			 or regulation, the Secretary may, with respect to a preservation
			 project—
					(1)suspend physical
			 inspections and management reviews of the project, during the period that
			 begins upon the provision to the Secretary by the selling owner notice of its
			 election to participate in the program and ending upon the completion of the
			 transfer of the preservation project to a preservation purchaser or termination
			 of participation of the selling owner in the program;
					(2)streamline
			 approval of requests for prepayment, assignment of Housing Assistance Payments
			 contracts, transfer of physical assets, and other activities and functions, to
			 facilitate the sale or transfer under the program to a preservation
			 purchaser;
					(3)release project
			 resources, in the form of reserve for replacement funds or project residual
			 receipts, to the selling owner for purposes related to preparation of the
			 preservation project for sale under the program, applicable pre-development
			 costs, or transaction costs related to sale or transfer of the preservation
			 project under the program;
					(4)provide advances
			 in the form of a forgivable loan for the selling owner to be used for direct
			 predevelopment and administrative costs for preparation of the preservation
			 project for sale under the program, and the transfer of the preservation
			 project to the preservation purchaser, but not including compensation for
			 property value beyond the purchase price;
					(5)provide grants or
			 loans to a preservation purchaser who has entered into a bona fide preservation
			 purchase contact under the program with the selling owner, which grant or loan
			 funds shall be used for to purchase or rehabilitate the preservation project;
			 and
					(6)provide grants or
			 loans pursuant to section 102(a) of this Act to a preservation purchaser who
			 has entered into a bona fide preservation purchase contract under the program
			 with the selling owner.
					(g)Release of
			 selling ownerUpon closing of
			 the sale or transfer of the preservation project pursuant to this
			 section—
					(1)the selling owner
			 shall be released from obligations with respect to the preservation project
			 under—
						(A)the new
			 construction, substantial rehabilitation, moderate rehabilitation, property
			 disposition, and loan management set-aside programs, and any other program
			 providing project-based assistance, under section 8 of the United States
			 Housing Act of 1937 (42 U.S.C. 1437f);
						(B)the below-market
			 interest rate program under paragraphs (3) and (5) of section 221(d)(3) of the
			 National Housing Act (12 U.S.C. 1715(d));
						(C)section 236 of the
			 National Housing Act (12 U.S.C. 1715z–1);
						(D)section 202 of the
			 Housing Act of 1959 (12 U.S.C. 1701q);
						(E)the rent
			 supplement program under section 101 of the Housing and Urban Development Act
			 of 1965 (12 U.S.C. 1701s); or
						(F)other Federal
			 affordable housing programs, as identified by the Secretary; and
						(2)the preservation
			 purchaser agrees—
						(A)to operate the
			 preservation project in accordance with the provisions of this section and any
			 agreements entered into pursuant to this section; and
						(B)to maintain any
			 existing limits or restrictions on the amount of tenant rents, rent
			 contributions, or income eligibility of tenants, or on the use of the
			 preservation project, as required by the Secretary, for a period of not less
			 than 40 years from the transfer date, except that rents may be increased to the
			 extent that additional project-based assistance is provided by the
			 Secretary.
						(h)Renewal of
			 participation in program
					(1)In
			 generalA selling owner who
			 has participated in the program in good faith for 12 months and does not
			 receive or does not reject a bona fide preservation purchase offer during that
			 12-month period of participation may seek approval of the Secretary to renew
			 its participation for an additional 12-month period. A request for renewal
			 under this paragraph shall be subject to the same provisions of subsection (c)
			 applicable to a notice of election to participate in the program.
					(2)TimingA
			 request for renewal may be made, but shall not be required to be made,
			 immediately upon the expiration of the selling owner’s initial 12-month period
			 of participation in the program.
					(3)ApprovalThe
			 Secretary may, at the discretion of the Secretary, approve or reject a renewal
			 request under this subsection. A renewal request that is not accepted or
			 rejected by the Secretary during the 30-day period beginning upon receipt of
			 the request by the Secretary shall be considered for purposes of this section
			 to have been accepted.
					(4)TermsA
			 selling owner who renews participation in the program shall be subject to the
			 requirements and procedures for participation under this section for the
			 initial term of participation.
					(i)DefinitionsFor purposes of this section, the following
			 definitions shall apply:
					(1)Bona fide
			 preservation purchase offerThe term bona fide
			 preservation purchase offer means an offer to purchase a preservation
			 project that has been determined by the Secretary, pursuant to subsection
			 (d)(2) to meet the requirements under subsection (e).
					(2)Eligible
			 jurisdictionThe term eligible jurisdiction means
			 an area so designated by the Secretary for purposes of this section.
					(3)Preservation
			 contractThe term
			 preservation contract means any contract for sale or transfer of
			 a preservation project pursuant to the provisions of this section.
					(4)Preservation
			 exchange programThe terms preservation exchange
			 program and program mean the preservation exchange
			 program authorized by, and established pursuant to, this section.
					(5)Preservation
			 projectThe term preservation project means any
			 multifamily housing project that—
						(A)has been
			 specifically identified to the Secretary by a selling owner as available for
			 purchase or transfer under the preservation exchange program;
						(B)is located in an
			 eligible jurisdiction;
						(C)is financed by a
			 loan or mortgage that will mature or expire within 5 years of the election by
			 the selling owner to participate in the preservation exchange program;
			 and
						(D)is insured or
			 assisted under—
							(i)the new construction, substantial
			 rehabilitation, moderate rehabilitation, property disposition, and loan
			 management set-aside programs, or any other program providing project-based
			 assistance, under section 8 of the United States Housing Act of 1937 (42 U.S.C.
			 1437f);
							(ii)the below-market interest rate program
			 under paragraphs (3) and (5) of section 221(d)(3) of the National Housing Act
			 (12 U.S.C. 1715(d));
							(iii)section 236 of the National Housing Act (12
			 U.S.C. 1715z–1);
							(iv)section 202 of
			 the Housing Act of 1959 (12 U.S.C. 1701q);
							(v)the
			 rent supplement program under section 101 of the Housing and Urban Development
			 Act of 1965 (12 U.S.C. 1701s); or
							(vi)any
			 other Federal affordable housing program, as identified by the
			 Secretary.
							(6)Preservation
			 purchaserThe term
			 preservation purchaser means any person or entity that acquires
			 a preservation project pursuant to an agreement to participate in the
			 preservation exchange program.
					(7)SecretaryThe
			 term Secretary means the Secretary of Housing and Urban
			 Development.
					(8)Selling
			 ownerThe term selling owner means, with respect
			 to a preservation project, the person or entity that owns the project and that
			 has elected to participate in the preservation exchange program with respect to
			 such project.
					(j)Effect of
			 participationDuring the time
			 that the owner is participating in the preservation exchange program with
			 respect to a preservation project, such owner and such project shall not be
			 subject to the requirements under section 107 of this Act.
				(k)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary such sums as may be necessary to
			 carry out this section, including amounts for the provision of additional
			 educational services and training and technical assistance and to provide
			 information to the public and to potential participants in the preservation
			 exchange program to facilitate participation in the program, and for other
			 activities to promote the preservation of affordable housing.
				(l)RegulationsThe
			 Secretary shall issue any regulations necessary to carry out this
			 section.
				107.Federal first right
			 of refusal
				(a)Notice of
			 termination of affordability restrictions
					(1)Notice of
			 termination
						(A)RequirementExcept as provided in subparagraph (D), an
			 owner of covered housing shall provide written notice under subparagraph (B) of
			 any termination of the affordability restrictions affecting the covered
			 housing, not later than one year, but no earlier than three years, before such
			 termination to—
							(i)all
			 tenants and the resident council, if any, of the covered housing;
							(ii)the
			 State housing agency or comparable State agency of the State in which the
			 housing is located; and
							(iii)the
			 Secretary.
							Nothing
			 in this section shall prohibit an owner from taking actions to terminate an
			 affordability restriction during any notice period under this section; except
			 that an owner shall comply with all of the notice terms and restrictions
			 pursuant to paragraphs (2) and (3).(B)ContentsWritten notice under this subparagraph with
			 respect to covered housing shall include—
							(i)the
			 address of the covered housing;
							(ii)the
			 name and address of the owner;
							(iii)a
			 statement identifying that an affordability restriction may terminate;
							(iv)the
			 date on which each affordability restriction may terminate; and
							(v)such
			 other information as may be required by the Secretary.
							(C)Single notice
			 covering multiple terminationsIn any case in which more than one
			 termination is scheduled to occur within a 12-month period, an owner may
			 provide a single written notice covering all such terminations, but only if the
			 notice is provided in accordance with subparagraph (A) at least one year before
			 the earliest such termination and the notice otherwise complies with this
			 paragraph.
						(D)TransitionSubparagraph (A) shall not apply with
			 respect to covered housing subject to an affordability restriction that, as of
			 the effective date under subsection (j), has less than two years of
			 applicability remaining. Such covered housing shall be subject to paragraph
			 (5).
						(2)Notice of intent
			 to complete terminationAn owner of covered housing shall not
			 complete a termination or allow a termination to occur with respect to such
			 housing unless, not later than one year before the completion of the last
			 termination event affecting the covered housing, the owner provides the
			 entities identified in paragraph (1) with written notice of intent to complete
			 such termination. The notice shall include—
						(A)the address of the
			 covered housing;
						(B)the name and
			 address of the owner;
						(C)the date on which
			 the owner intends to complete termination; and
						(D)such other
			 information as may be required by the Secretary.
						(3)Opportunity for
			 purchase by SecretaryExcept
			 as provided in subsection (d), an owner of covered housing shall not sell the
			 covered housing at any time before—
						(A)providing notice,
			 in writing, to the parties identified in paragraph (1) of the owner’s intention
			 to sell the property; and
						(B)offering the
			 Secretary the opportunity to purchase the property pursuant to subsection
			 (b).
						(4)Delivery of
			 notice
						(A)In
			 generalExcept as provided in
			 subparagraph (B), any notice required by this subsection shall be deemed to
			 have been provided when delivered in person or mailed by certified or
			 registered mail, return receipt requested, to the party to whom notice is
			 required.
						(B)Notice to
			 tenantWith respect to any notice to tenants required by this
			 subsection, any such notice shall be deemed to have been provided upon the
			 when—
							(i)the
			 notice is delivered in hand to the tenant or an adult member of the tenant’s
			 household;
							(ii)the
			 notice is sent by first class mail; or
							(iii)a
			 copy is left in or under the door of the tenant’s dwelling unit.
							(5)TransitionNotwithstanding paragraph (1) of this
			 subsection, an owner of covered housing who, on the effective date under
			 subsection (j), has less than one year remaining before the date when the
			 affordability restriction will cease to apply to such housing, shall not be
			 required to give the one-year notice required by paragraph (1), but shall
			 provide such notice within 90 days after the effective date under subsection
			 (j). Notwithstanding paragraph (2) of this subsection, an owner who, on the
			 effective date under subsection (j), has less than one year remaining before a
			 termination shall not be required to give the one-year notice required by
			 paragraph (2), but shall provide such notice within 90 days after such
			 effective date.
					(6)Effect of offer,
			 purchase, or saleThe notice
			 requirements of this subsection shall not be affected by the status of an
			 offer, purchase contract, or sale under subsection (b) or (c).
					(b)Right of
			 Secretary to make offer
					(1)Opportunity for
			 purchase by SecretaryAn
			 owner of covered housing shall offer the Secretary an opportunity to purchase
			 the covered housing, in accordance with this subsection, before entering into
			 any agreement to sell such housing to a third party. This paragraph may not be
			 construed to establish any obligation on the part of an owner of covered
			 housing to enter into an agreement to sell such housing to the
			 Secretary.
					(2)Assignee of
			 Secretary
						(A)Authority to
			 selectThe Secretary may
			 select an assignee to act on behalf of the Secretary under this subsection as
			 the purchaser of covered housing and shall give the owner written notice of any
			 assignee selected.
						(B)AgreementThe
			 Secretary shall enter into a written agreement with any assignee selected,
			 which shall provide that the assignee, and any of its successors or assigns,
			 agree to preserve the affordability of the covered housing. Upon entering into
			 such an agreement, the assignee shall assume all rights and responsibilities of
			 the Secretary as a prospective purchaser under this subsection and subsection
			 (c).
						(C)RevocationAt
			 any time before a sale of covered housing under this subsection or subsection
			 (d), the Secretary may revoke the selection and designation of an assignee with
			 respect to the covered housing pursuant to this paragraph and assume the rights
			 and responsibilities in the Secretary’s own capacity or select a new assignee
			 and enter into an agreement under subparagraph (B) with such assignee. No
			 action under this subparagraph shall operate to extend or alter any time
			 periods for performance under this section or in any purchase contract entered
			 into pursuant to this section.
						(3)Purchase
			 offer
						(A)TimingDuring the 90-day period with respect to
			 covered housing that begins upon receipt of notice pursuant to subsection
			 (a)(3) of the owner’s intention to sell the covered housing, the Secretary may
			 submit an offer to the owner to purchase the covered housing.
						(B)Failure to
			 submitFailure by the Secretary to submit an offer to purchase
			 covered housing during the period under subparagraph (A) shall constitute an
			 irrevocable waiver of the Secretary’s rights under this subsection and the
			 owner may sell the covered housing subject to subsection (c).
						(C)AcceptanceIf
			 the owner accepts the initial or any revised offer of the Secretary, the owner
			 and the Secretary shall enter into such other agreements as are necessary and
			 appropriate to complete the purchase. If the owner and the Secretary have not
			 entered into an agreement for the Secretary to purchase the property within 90
			 days after receipt of the notice pursuant to subsection (a)(3), the owner may
			 enter into an agreement to sell the property to a purchaser of the owner’s
			 choice, subject to subsection (c).
						(4)Availability of
			 documents
						(A)RequirementIf the Secretary makes a request pursuant
			 to this subparagraph to the owner of covered housing at any time after notice
			 required under subsection (a)(1) has been provided, the owner shall, within 10
			 days after receiving the request, make the documents described in subparagraph
			 (B) available to the Secretary for review and photocopying during normal
			 business hours at the owner's principal place of business or at a commercial
			 photocopying facility.
						(B)Covered
			 documentsThe documents described in this subparagraph with
			 respect to covered housing shall include—
							(i)any
			 existing architectural plans and specifications of the covered housing;
							(ii)itemized lists of
			 monthly operating expenses and capital expenditures for the covered housing in
			 each of the two preceding calendar years;
							(iii)any capital
			 needs studies or market studies for the covered housing that have been
			 submitted to a Federal, State, or local agency in the preceding three
			 years;
							(iv)utility
			 consumption rates for the covered housing for preceding year;
							(v)the
			 last two audited annual financial statements and physical inspection reports
			 for the covered housing filed with Federal, State, or local agencies;
							(vi)the
			 most recent rent roll for the covered housing showing then-current vacancies
			 and rent arrearages;
							(vii)a
			 statement of the approximate annualized vacancy rate for the covered housing
			 for each of the two preceding calendar years; and
							(viii)any other
			 documents relating to the covered housing that the Secretary considers
			 appropriate.
							(C)Protection of
			 informationDocuments obtained pursuant to a request under this
			 paragraph shall not be considered public records, and the Secretary shall not
			 make such documents available to the public without the written consent of the
			 owner or pursuant to a court order, except that disclosure of such documents
			 may be made to potential funding sources, regulatory agencies, or agents or
			 consultants of the Secretary in connection with a purchase transaction pursuant
			 to this subsection, subject to appropriate confidentiality agreements.
						(5)Inspections
						(A)In
			 generalSubject to execution of an access and confidentiality
			 agreement in accordance with subparagraph (B), upon request by the Secretary
			 and with appropriate notice, the owner shall permit reasonable inspections of
			 the dwelling units, building systems, common areas, and common grounds of the
			 covered housing by agents, consultants, and representatives of the Secretary or
			 the assignee of the Secretary, including inspections related to environmental,
			 engineering, structural, or zoning matters.
						(B)Access and
			 confidentiality agreementAn access and confidentiality agreement
			 in accordance with this subparagraph is an agreement, entered into by the owner
			 of covered housing and any agents, consultants, or representatives of the
			 Secretary or the assignee of the Secretary, in a form approved by the
			 Secretary, with respect to such matters as insurance to be carried by the
			 inspectors of the covered housing, indemnities of the owner, restrictions on
			 invasive testing, restoration requirements, the timing of such inspections, and
			 the requirement to maintain confidentiality with respect to all matters
			 discovered.
						(6)Notification to
			 tenantsNot later than 30 days after the Secretary submits an
			 offer to purchase the covered housing pursuant to subsection (c), the Secretary
			 shall notify tenants in the housing development of its plans.
					(c)First right of
			 refusal
					(1)Sale to third
			 partyAn owner of covered
			 housing may execute a purchase contract with a third party to sell the covered
			 housing pursuant to this subsection during the one-year period that begins upon
			 the date on which notice for such housing was provided to the Secretary
			 pursuant to subsection (a)(3). After such period expires, the owner may not
			 sell the housing without providing notice of such sale in accordance with
			 subsection (a)(3)(A).
					(2)Matching of
			 third party offer by Secretary or other party
						(A)Notice of third
			 party purchase contractUpon
			 execution of a third party purchase contract for covered housing, the owner
			 shall, within 7 days, submit a copy of the contract to the Secretary, the
			 resident council, if any, all tenants, and the State housing agency.
						(B)Purchase by
			 Secretary and assignment of right to match offerIn the case of
			 covered housing for which a third party purchase contract is executed, the
			 Secretary may—
							(i)elect to purchase
			 the housing under a contract under subparagraph (D); or
							(ii)assign the right
			 to match the third party offer for the covered housing under a contract under
			 subparagraph (D).
							If the
			 Secretary elects to take action under clause (i) or (ii), the Secretary shall
			 take such action, or execute such other agreement as is acceptable to the owner
			 and the Secretary, during the 30-day period that begins upon receipt by the
			 Secretary of a copy of the third party purchase contract.(C)Extension of
			 time periodsThe time periods set forth in this paragraph may be
			 extended by agreement between the owner and the Secretary.
						(D)Terms of
			 matching contractThe purchase contract between the owner and the
			 Secretary or the Secretary’s assignee pursuant to this paragraph shall contain
			 the same material terms and conditions as the executed third party purchase
			 contract, except that the purchase contract between the owner and the assignee
			 shall provide at least the following terms:
							(i)Amount of
			 earnest money depositThe amount of the earnest money deposit
			 shall not exceed the lesser of—
								(I)the amount of the
			 deposit provided under the third party purchase contract;
								(II)2 percent of the
			 sale price; or
								(III)$250,000.
								(ii)Escrow of
			 earnest money depositThe earnest money deposit shall be held
			 under commercially reasonable terms by an escrow agent selected jointly by the
			 owner and the Secretary or the assignee of the Secretary.
							(iii)Refunding of
			 earnest money depositThe earnest money deposit shall be
			 refundable for not less than 90 days from the date of execution of the purchase
			 contract or such longer period as provided for in the third party purchase
			 contract; except that if the owner unreasonably delays the buyer’s ability to
			 conduct due diligence during the 90-day period, the earnest money deposit shall
			 continue to be refundable for a period greater than 90 days.
							(iv)Time for
			 performanceThe time for performance shall be no sooner than 240
			 days after the date of the execution of the purchase contract, or such later
			 date provided for in the third party purchase contract.
							(3)Failure to
			 execute purchase contract by Secretary or assigneeIf
			 the Secretary, or the assignee, fails to execute a proposed purchase contract
			 during the 30-day period under paragraph (2)(B) (as such period may be extended
			 pursuant to paragraph (2)(C)), the owner may, during the 2-year period
			 beginning upon expiration of such 30-day (or extended) period, complete a sale
			 of the owner’s covered housing to a third party, except as provided in
			 paragraph (5). After the expiration of such 2-year period, the owner may not
			 sell the housing without, after such expiration, complying with paragraph (3)
			 of subsection (a) and with this subsection.
					(4)Failure to
			 perform purchase contract by Secretary or assigneeIf
			 the Secretary, or the assignee, executes the proposed purchase contract as
			 provided in paragraph (2) but fails to perform as provided in the executed
			 purchase contract, the owner may, during the 2-year period beginning upon the
			 date on which the executed purchase contract terminated, complete a sale of the
			 owner’s covered housing to a third party. After the expiration of such 2-year
			 period, the owner may not sell the housing without, after such expiration,
			 complying with paragraph (3) of subsection (a) and with this subsection.
					(5)Counteroffer
						(A)OpportunityAfter receipt of the third party purchase
			 contract provided for in paragraph (2), the Secretary may, during the 30-day
			 period under paragraph (2), make a counteroffer by executing and submitting to
			 the owner an amended proposed purchase contract, or by assigning the right to
			 make such a counteroffer to an assignee.
						(B)AssignmentIf
			 the Secretary assigns the right under subparagraph (A) to make a counteroffer,
			 the assignee may, during the 15-day period that begins upon such assignment or
			 the remaining period remaining in the 30-day period under paragraph (2),
			 whichever is longer, make such a counteroffer.
						(C)Failure by
			 Secretary to execute or assignFailure by the Secretary to
			 execute or assign the purchase contract or submit a counteroffer during the
			 30-day period under paragraph (2) shall constitute a waiver of the Secretary’s
			 right to purchase under this subsection.
						(D)Period for owner
			 responseIf the Secretary or an assignee submits a counteroffer
			 pursuant to this paragraph, the owner may, during the 30-day period beginning
			 upon receipt of the amended proposed purchase contract, execute the amended
			 proposed purchase contract or reject the counteroffer in writing.
						(E)Rejection by
			 ownerIf the owner rejects the counteroffer, the owner may,
			 during the 2-year period beginning on the date of such rejection, complete a
			 sale of the covered housing to a third party. If such sale is upon economic
			 terms and conditions that are the same as, or materially more favorable to the
			 proposed purchaser than, the economic terms and conditions in the proposed
			 purchase contract offered by the Secretary or assignee in the Secretary’s or
			 assignee’s counteroffer, the owner shall, within 7 days after such execution,
			 provide a copy of the new third party purchase contract, along with a proposed
			 purchase contract for execution by the Secretary or assignee, which shall
			 contain the same terms and conditions as the executed third party purchase
			 contract. The Secretary or assignee may, during the 30-day period beginning
			 upon receipt of the third party purchase contract and the proposed purchase
			 contract, execute the proposed purchase contract or such other agreement as is
			 acceptable to the owner and the Secretary or assignee.
						(6)Provision of
			 third party contract to SecretaryIf any owner executes any purchase contract
			 with a third party during any of the 2-year periods referred to paragraph (3),
			 (4), or (5), the owner shall—
						(A)not later than 7
			 after such execution, provide the Secretary with a copy of the new or amended
			 purchase contract executed with respect to the covered housing; and
						(B)not later than 7
			 days after the recording or filing of the deed or other document with the
			 registry of deeds or the registry district of the land court of the county in
			 which the affected covered housing is located, provide the Secretary with a
			 copy of any such deed or other document transferring the owner’s interest in
			 the covered housing.
						(7)Certification by
			 ownerAny third party purchase contract, amended third party
			 purchase contract, deed, or any other document transferring the owner’s
			 interest in covered housing shall include a certification by the owner that the
			 document is accurate and complete and that there are no other agreements
			 between the owner and the third party buyer, or an affiliate of either, with
			 respect to the sale of the covered housing.
					(d)Exemptions
					(1)Inapplicability
			 of first right of refusalSubsection (b) and (c) shall not apply to
			 any of the following actions:
						(A)A government
			 taking of covered housing by eminent domain or a negotiated purchase in lieu of
			 eminent domain.
						(B)A forced sale of
			 covered housing pursuant to a foreclosure.
						(C)A deed-in-lieu of
			 foreclosure for covered housing.
						(D)A proposed sale of
			 covered housing to a purchaser pursuant to terms and conditions that preserve
			 affordability, as determined by the Secretary (including sales or transfers
			 pursuant to section 106 of this Act).
						(E)A proposed sale of
			 covered housing—
							(i)that the Secretary has determined was not,
			 as of the effective date under subsection (j), receiving Federal assistance nor
			 subject to regulation by any of the programs identified in subsection (g)(4),
			 other than the program identified in subsection (g)(4)(A); and
							(ii)under which the
			 buyer has agreed, as provided in a regulatory agreement, to renew in whole, all
			 contracts for project-based assistance under section 8 of the United States
			 Housing Act of 1937 (42 U.S.C. 1437f) or any successor program thereto; such
			 renewal shall be subject to the availability, at the time of such renewal, of
			 such assistance to the owner on economic terms and conditions that are
			 comparable to the existing project-based rental assistance contract.
							(F)A proposed sale of
			 covered housing to an affiliate of the owner that is not a termination, as
			 determined by the Secretary.
						(G)A proposed sale of covered housing with
			 respect to which the first scheduled termination will occur more than 15 years
			 after the date of the sale.
						(H)A bona fide proposed sale pursuant to a
			 purchase contract in effect on the effective date under subsection (j).
						(2)Requirement to
			 submit requestThe Secretary shall make a determination that an
			 exemption under subparagraph (D), (E), or (F) of paragraph (1) applies only
			 pursuant to a written request for such an exemption submitted by the owner of
			 the covered housing. Such a request shall include the name and address of any
			 resident council for the covered housing. The Secretary shall provide a copy of
			 the Secretary’s determination under subparagraph (D), (E), or (F) of paragraph
			 (1) to the owner and the resident council.
					(e)Regulatory
			 agreementA purchase of covered housing by the Secretary or an
			 assignee of the Secretary pursuant to this section shall be subject to a
			 regulatory agreement. Such a regulatory agreement shall not contain any terms
			 or conditions that would preclude an owner or purchaser from participating in,
			 or diminishing the benefits that an owner would otherwise receive by
			 participating in the mark-to-market program of the Department under Multifamily
			 Assisted Housing Reform and Affordability Act of 1997 (42 U.S.C. 1437f
			 note).
				(f)Certificate of
			 compliance
					(1)IssuanceAn owner of covered housing who has
			 complied with subsections (a), (b), and (c), which has not resulted in a
			 purchase by the Secretary or the assignee of the Secretary of the covered
			 housing, or which has resulted in a sale of the covered housing pursuant to
			 subsection (c), may apply to the Secretary for a certificate of compliance by
			 submitting a written request for the certificate, in such form and together
			 with such documentation as the Secretary shall require. The Secretary shall
			 issue the certificate of compliance within 30 days after receipt of the
			 application if the Secretary determines that the owner has complied with said
			 subsections (a), (b), and (c) and such certificate shall establish the owner’s
			 compliance to the satisfaction of the Secretary.
					(2)FilingAn owner obtaining a certificate of
			 compliance with respect to covered housing shall file the certificate with the
			 registry of deeds or the registry district of the land court of the county in
			 which the covered housing is located not later than one year after the date of
			 issuance.
					(3)Provision to
			 tenantsUpon request by any tenant of the affected covered
			 housing, the owner shall provide a copy of the owner’s request for a
			 certificate of compliance.
					(g)Relationship
			 with other lawsThis section
			 shall not preempt any State or local law that has established a right of first
			 refusal to preserve affordable housing that is on terms and conditions that are
			 comparable to this section, establishes such a right after the effective date
			 under subsection (j). Any covered housing located in a State or locality with
			 such a right of first refusal shall not be subject to this section.
				(h)DefinitionsFor
			 the purposes of this section, the following definitions shall apply:
					(1)AffiliateThe term affiliate means an
			 entity owned or controlled by an owner or under common control with the
			 owner.
					(2)Affordability
			 restrictionThe term affordability restriction
			 means, with respect to covered housing, a limit on rents that an owner may
			 charge for occupancy of a rental unit in the housing or a limit on tenant
			 income for persons or families seeking to qualify for admission to such
			 housing.
					(3)AssigneeThe
			 term assignee means a State agency, local or regional housing
			 authority, nonprofit or for profit corporation, or other entity qualified to do
			 business in the affected State, that is selected by the Secretary to operate
			 covered housing that is decent, safe, and sanitary affordable housing in a
			 manner to be determined by the Secretary.
					(4)Covered
			 housingThe term covered housing means a housing
			 unit or development that receives Federal assistance under any of the following
			 programs or provisions:
						(A)The programs under
			 section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f) for new
			 construction, substantial rehabilitation, moderate rehabilitation, property
			 disposition, and loan management set-aside, and any other Federal program
			 providing project-based rental assistance.
						(B)The Federal
			 program for low-income housing tax credits under section 42 of the Internal
			 Revenue Code of 1986 (26 U.S.C. 42).
						(C)The program for rent supplement assistance
			 under section 101 of the Housing and Urban Development Act of 1965 (12 U.S.C.
			 1701s).
						(D)Section 202 of the
			 Housing Act of 1959 (12 U.S.C. 1701q).
						(E)The below-market
			 interest rate program under paragraphs (3) and (5) of 221(d)(3) of the National
			 Housing Act (12 U.S.C. 1715(d) (3) and (5)).
						(F)Section 221(d)(4)
			 of the National Housing Act (12 U.S.C. 1715(d)(4)), to the extent the project’s
			 rents are restricted pursuant to a government agreement.
						(G)A contract under section 236(f)(2) of the
			 National Housing Act (12 U.S.C. 1715z–1(f)(2)).
						(H)Section 236 of the
			 National Housing Act (12 U.S.C. 1715z–1) and any comparable State program
			 providing for interest reduction payments or rental assistance payments.
						(I)Sections 514, 515,
			 and 516 of the Housing Act of 1949 (42 U.S.C. 1484, 1485, and 1486).
						(J)Section 521 of the
			 Housing Act of 1949 (42 U.S.C. 1490a).
						(K)The urban
			 development action grant program under section 119 of the Housing and Community
			 Development Act of 1974 (42 U.S.C. 5318), to the extent that the affordability
			 of dwelling units subject to such program are restricted pursuant to a
			 government agreement.
						(L)The rental
			 development grant program under section 17(d) of the United States Housing Act
			 of 1937 (42 U.S.C. 1437o), as in effect before October 1, 1989, to the extent
			 that rents of a project assisted under such program are restricted pursuant to
			 a government agreement.
						(5)DepartmentThe term Department means
			 the Department of Housing and Urban Development.
					(6)Low-income
			 familyThe term low-income family has the meaning
			 given such term in section 3(b) of the Unites States Housing Act of 1937 (42
			 U.S.C. 1437a(b)).
					(7)OwnerThe
			 term owner means, with respect to covered housing, the person,
			 firm, partnership, corporation, trust, organization, limited liability company,
			 or other entity, or its successors or assigns, that holds title to the
			 housing.
					(8)PrepaymentThe
			 term prepayment means—
						(A)the payment in
			 full, or the refinancing, of a federally insured or federally held mortgage
			 loan indebtedness prior to the original maturity date,
						(B)the voluntary
			 cancellation of mortgage insurance on covered housing, or
						(C)the payment in
			 full of a government contract,
						any of which
			 would have the effect of removing (i) the affordability restrictions applicable
			 to covered housing, or (ii) a requirement to renew any such affordability
			 restrictions(9)Purchase
			 contractThe term purchase contract means a
			 binding written agreement under which an owner agrees to sell covered housing
			 including, without limitation, a purchase and sale agreement, contract of sale,
			 purchase option, or other similar instrument.
					(10)Resident
			 council
						(A)In
			 generalThe term
			 resident council means, with respect to covered housing, any
			 incorporated nonprofit organization or association that—
							(i)is
			 representative of the residents of the covered housing;
							(ii)adopts written
			 procedures providing for the election of officers on a regular basis;
			 and
							(iii)has a
			 democratically elected governing board, elected by the residents of the covered
			 housing.
							(B)LimitationNo owner of covered housing or other third
			 party shall be required to ascertain an organization’s or association’s
			 compliance with the requirements of subparagraph (A).
						(11)Sale
						(A)In
			 generalThe term
			 sale means an act by which an owner conveys, transfers, or
			 disposes property by deed or otherwise, whether through a single transaction,
			 or a series of transactions, during a 2-year period.
						(B)LimitationSuch
			 term does not include disposition of covered housing by an owner to an
			 affiliate of such owner.
						(12)SecretaryThe
			 term Secretary means the Secretary of Housing and Urban
			 Development.
					(13)State housing
			 agencyThe term State housing agency means the
			 department of housing or department of housing and community development of a
			 State, or any comparable State agency.
					(14)TenantThe
			 term tenant means, with respect to covered housing, a person
			 entitled to possession or occupancy of a rental unit within the covered
			 housing, including a subtenant, lessee, and sublessee.
					(15)TerminationThe term termination means,
			 with respect to covered housing, the date that—
						(A)the mortgage or
			 loan for the housing matures and the affordability restrictions applicable to
			 the housing because of assistance for the housing pursuant to a program
			 referred to in paragraph (4) terminate with respect to the housing;
						(B)an assistance
			 contract under a program referred to in paragraph (4) for the housing that is
			 not renewed, terminates, or expires;
						(C)in the case of
			 housing that is not eligible low-income housing, as such term is defined in
			 section 229 of the Low-Income Housing Preservation and Resident Homeownership
			 Act of 1990 (12 U.S.C. 4119), the mortgage or loan that covers the housing is
			 prepaid or an insurance contract that covers the housing terminates; or
						(D)use restrictions
			 imposed with respect to the housing pursuant to the Emergency Low Income
			 Housing Preservation Act of 1987 expire.
						(i)RegulationsThe Secretary shall issue regulations to
			 carry out this section not later than the effective date under subsection (j).
			 This subsection shall take effect upon the date of the enactment of this Act.
				(j)Effective
			 dateExcept as otherwise
			 specifically provided in this section, this section shall take upon the
			 expiration of the 180-day period beginning on the date of the enactment of this
			 Act.
				108.Amendment to
			 Low-Income Housing Preservation and Resident Homeownership Act of
			 1990Section 232 of the
			 Low-Income Housing Preservation and Resident Homeownership Act of 1990 (12
			 U.S.C. 4122) is amended—
				(1)in subsection (a),
			 by striking No State and inserting Except as provided in
			 subsection (c), no State; and
				(2)by adding at the
			 end the following new subsection:
					
						(c)Inapplicability
				to housing for which no plan of action is executedPreemption
				under subsection (a) shall not apply to eligible low-income housing for which
				an owner has not executed a plan of action for incentives under this
				subtitle.
						(d)Clarification of
				congressional intent regarding Federal preemptionState and local laws intended to further
				the preservation of affordable housing or to protect tenants when owners
				propose to terminate their participation in Federal affordable housing programs
				are not preempted by Federal law, except as expressly required by the terms of
				any applicable Federal
				statute.
						.
				109.Preservation of
			 HUD-held and HUD-owned buildings
				(a)Use of all
			 available enforcement and intervention toolsTo maximize the preservation of existing
			 housing assisted by the Department of Housing and Urban Development, the
			 Secretary of Housing and Urban Development shall utilize all available
			 enforcement and intervention tools to stabilize properties in distress,
			 including acting as mortgagee-in-possession, accepting deeds in lieu of
			 foreclosure from owners, and exercising rights under applicable program
			 contacts and regulations.
				(b)Management and
			 disposition authoritySubsection (a) of 204 of the Departments of
			 Veterans Affairs and Housing and Urban Development, and Independent Agencies
			 Appropriations Act, 1997 (12 U.S.C. 1715z–11a(a)) is amended—
					(1)by striking
			 During and all that follows through and thereafter, the
			 provision of and inserting In managing and disposing of
			 multifamily properties that are owned by the Secretary or that have mortgages
			 held by the Secretary, during any fiscal year, the Secretary may
			 provide;
					(2)by striking
			 and multifamily mortgages held by the Secretary; and
					(3)by striking
			 notwithstanding any other provision and inserting
			 consistent with other applicable provisions.
					110.Authority for
			 HUD to assign flexible subsidy loansThe Secretary of Housing and Urban
			 Development may, in connection with a preservation transaction or transfer of
			 an assisted project to an owner that commits to long-term use and affordability
			 restrictions with respect to the property to forgive or assign to the
			 transferee any debt held by the Secretary that was created pursuant to section
			 201 of the Housing and Community Development Amendments of 1978 (12 U.S.C.
			 1715z–1a), if required for the financial viability of the preservation
			 transaction or the transfer. If any low-income housing tax credits under
			 section 42 of the Internal Revenue Code of 1986 (26 U.S.C. 42), State or local
			 funds, tax-exempt housing bonds, or other affordable housing resources are
			 being utilized by the purchaser in connection with the transfer of the
			 property, the Secretary shall not require any repayment in connection with the
			 assignment or forgiveness of the mortgages to the purchaser.
			111.Use of existing
			 section 8 funds to preserve and revitalize affordable housingSection 8 of the United States Housing Act
			 of 1937 (42 U.S.C. 1437f) is amended by adding at the end the following:
				
					(ff)Affordable
				housing preservation and revitalization program
						(1)In
				generalThe Secretary of
				Housing and Urban Development shall ensure that funds in the residual receipts
				account of an eligible multifamily housing property are, at the time of a
				qualified sale or pursuant to an approved rehabilitation plan approved by the
				Secretary or the section 8 contract administrator, transferred or released, in
				conjunction with an approved rehabilitation plan, to the acquiring
				owner.
						(2)Use of residual
				receipt funds by purchaserAn
				owner that acquires an assisted multifamily housing property through a
				qualified sale shall, subject to the approval of the Secretary, use the funds
				in the residual receipts account transferred to it, or for its benefit—
							(A)to pay for
				rehabilitation costs;
							(B)to deposit funds
				into the replacement reserve account of the property;
							(C)to pay for social
				and other services that directly benefit the tenants of such property;
							(D)to pay for costs
				associated with the acquisition of the property; and
							(E)to pay for any
				other costs, as determined eligible by the Secretary.
							(3)Use of residual
				receipts by owners to preserve and renew affordable housingSubject to approval and any requirements
				established by the Secretary, an owner of an eligible multifamily housing
				property may use funds in the residual receipts account for the property
				to—
							(A)reduce operating
				or cash flow deficits when such use would prevent an increase in rental rates
				for tenants;
							(B)make a mortgage
				payment when a mortgage default is actual or imminent;
							(C)pay for
				rehabilitation costs, which may include—
								(i)making repairs to
				the property not otherwise covered by a reserve for replacements or other
				similar fund;
								(ii)providing
				additional project amenities and improvements, such as air conditioning, a
				sprinkler system, fire or smoke detectors, energy saving devices or
				improvements, office equipment, and computers and associated software;
				and
								(iii)making
				enhancements to the property or retrofit units to enhance accessibility;
								(D)pay accrued,
				allowable distributions in cases in which insufficient surplus cash is
				available;
							(E)repay residual
				receipt notes approved by the Secretary;
							(F)repay flexible
				subsidy operating assistance or capital improvements loans provided under
				section 201 of the Housing and Community Development Amendments of 1978 (12
				U.S.C. 1715z–1a);
							(G)provide for
				testing or abatement of lead-based paint at the property;
							(H)provide for social
				and other services that directly benefit the tenants of such property;
				and
							(I)pay for any costs
				or purposes, as determined eligible by the Secretary.
							(4)Delegation of
				authority to section 8 contract administrator or other entityAt the request of a section 8 contract
				administrator or other appropriate entity, as determined by the Secretary, that
				administers assistance referred to in paragraph (5)(A)(i) with respect to an
				eligible multifamily housing property, the Secretary may delegate to such
				agency the authority of the Secretary under paragraph (2) or (3), or both, to
				approve the use of funds in residual receipt accounts for properties so
				assisted by such agency as provided in such paragraph or paragraphs.
						(5)DefinitionsFor
				purposes of this subsection, the following definitions shall apply:
							(A)Eligible
				multifamily housing propertyThe term eligible multifamily
				housing property means a property that—
								(i)is
				assisted under any program providing project-based assistance under section 8
				of the United States Housing Act of 1937 (42 U.S.C. 1437f); and
								(ii)is subject to
				regulations of the Secretary in effect on the date of enactment of this
				subsection that require remittance of excess funds to the Secretary upon
				termination of the project-based assistance contract.
								(B)Qualified
				sale
								(i)In
				generalThe term qualified sale means the sale or
				other transfer of an eligible multifamily housing property to an owner who
				agrees to maintain affordability and use restrictions regarding the property
				that are—
									(I)for a term of not
				less than 30 years from the time of the qualified sale; and
									(II)legally
				enforceable.
									(ii)Future
				applicability of restrictionsThe restrictions under subparagraph
				(A) shall be—
									(I)binding on all
				successors and assigns of the qualified preservation owner; and
									(II)recorded as a
				restrictive covenant on the property pursuant to State law.
									(C)Residual
				receiptsThe term residual receipts means—
								(i)funds generated by
				a property in excess of the amount needed for operating expenses, operating
				reserve requirements, and allowable distributions to project owners; and
								(ii)includes any
				other funds that the Secretary, in his or her discretion, designates as
				residual receipts.
								(6)Residual
				receipts not treated as Federal fundsFor the purposes of section
				42 of the Internal Revenue Code of 1986, residual receipts used or transferred
				under this section shall not be considered Federal
				funds.
						.
			112.Authority for
			 Ginnie Mae to securitize FHA risk-sharing mortgages
				(a)AuthoritySection 542 of the Housing and Community
			 Development Act of 1992 (12 U.S.C. 1715z–22) is amended—
					(1)in subsection (b),
			 by striking paragraph (8) and inserting the following new paragraph:
						
							(8)Ginnie Mae
				securitizationThe Government
				National Mortgage Association may securitize any multifamily loan insured or
				reinsured under this subsection under the same terms and conditions as if the
				loan were insured under the National Housing
				Act.
							;
				and
					(2)in subsection (c),
			 by striking paragraph (6) and inserting the following new paragraph:
						
							(6)Ginnie Mae
				securitizationThe Government
				National Mortgage Association may securitize any multifamily loan insured under
				this subsection under the same terms and conditions as if the loan were insured
				under the National Housing
				Act.
							.
					(b)LimitationSection 542 of the Housing and Community
			 Development Act of 1992 is amended by adding at the end the following new
			 subsection:
					
						(d)LimitationIn carrying out subsections (b)(8) and
				(c)(6), the Secretary shall prohibit State housing finance agencies from giving
				preference to, or conditioning the approval of, awards of subordinate debt
				funds, allocation of tax credits, or tax exempt bonds based on the use of
				financing for the first mortgage that is provided by such State housing finance
				agency.
						.
				(c)Conforming
			 amendmentClause (ii) of the
			 first sentence of section 306(g)(1) of the National Housing Act (12 U.S.C.
			 1721(g)(1)) is amended by inserting before the period at the end the following:
			 ; or insured or reinsured under subsection (b) or (c) of section 542 of
			 the Housing and Community Development Act of 1992, subject to the terms of
			 paragraph (8) or (6), respectively, of such subsection.
				IIRestoration of
			 Housing at Risk of Loss Due to Deterioration
			201.Authority to
			 transfer rental assistance to other properties
				(a)AuthoritySubject to subsection (b) and
			 notwithstanding any other provision of law, the Secretary of Housing and Urban
			 Development may authorize the transfer of some or all of project-based
			 assistance, debt, interest reduction payments, and statutorily required
			 low-income and very low-income use restrictions, associated with one or more
			 covered multifamily housing properties to another covered multifamily housing
			 property or properties located in the same metropolitan area.
				(b)Phased
			 transfersTransfers of
			 project-based assistance under this section may be done in phases to
			 accommodate the financing and other requirements related to improving or
			 constructing the property or properties to which the assistance is transferred
			 to ensure that such property or properties meet the standards under subsection
			 (c).
				(c)ConditionsA
			 transfer authorized in subsection (a) shall be subject to the following
			 conditions:
					(1)Total number of
			 low-income unitsThe number
			 of low-income and very low-income dwelling units provided by the transferring
			 property or properties shall remain the same as the number of such dwelling
			 units in the receiving property or properties. Upon transfer of subsidy,
			 vacant, nonviable, or obsolete units may be replaced with units that meet the
			 demands of the local waiting list for assistance under section 8 of the United
			 States Housing Act of 1937 (42 U.S.C. 1437f) or current market demand, but only
			 if there is no impact on assisted residents of such units.
					(2)Net amount of
			 assistanceThe net dollar
			 amount of Federal assistance provided to the transferring property or
			 properties shall remain the same as the net dollar amount of Federal assistance
			 provided to the receiving property or properties, unless an increase in Federal
			 assistance is necessary to secure project financing, to allow rent increases
			 permitted under the Multifamily Affordable Housing Reform and Affordability Act
			 of 1997 (42 U.S.C. 1437f note), to accommodate allowable reconfigurations of
			 the units and bedrooms, or to allow standard contract extensions, or
			 simultaneous termination of current contracts with extensions of new contract
			 authority, similar to that extended to comparable properties, as determined by
			 the Secretary.
					(3)Condition of
			 transferring propertyThe transferring property shall, as
			 determined by the Secretary, be physically obsolete or economically
			 non-viable.
					(4)Condition of
			 receiving propertyThe receiving property shall meet or exceed
			 applicable physical standards established by the Secretary within a reasonable
			 period of time, as determined by the Secretary.
					(5)Tenant
			 protection
						(A)Notification and
			 consultationThe owner or
			 mortgagor of the transferring property shall notify and consult with the
			 tenants of the transferring property concerning all significant elements of the
			 transfer plan, including the identification of receiving properties and any
			 proposed additional ownership entities.
						(B)Best interest of
			 tenants; fair housingThe transfer shall, as determined by the
			 Secretary—
							(i)be
			 in the best interest of the tenants; and
							(ii)comply with
			 applicable statutes and regulations relating to fair housing.
							(6)Availability of
			 new unitsThe tenants of the
			 transferring property shall not be required to vacate their dwelling units in
			 the transferring property until new units in the receiving property or
			 properties are available for occupancy, including a phase or phases of a
			 multi-phase project or projects that are available for occupancy. Tenants may
			 choose to be temporarily relocated to facilitate their transition to the
			 receiving property according to relocation procedures set forth in the Uniform
			 Relocation Assistance and Real Property Acquisition Act of 1970 (42 U.S.C. 4601
			 et seq.).
					(7)Mortgages under
			 National Housing ActAny lien on the receiving property resulting
			 from additional financing obtained by the owner shall be subordinate to any
			 lien under a mortgage insured under the National Housing Act that is
			 transferred to, or placed on, such property by the Secretary, except that the
			 Secretary may waive this requirement upon determination that such waiver is
			 necessary to facilitate the financing of acquisition, construction, or
			 rehabilitation of the receiving property.
					(8)Housing subject
			 to a use agreementThe owner or mortgagor of the receiving
			 property shall execute and record a continuation of the existing use agreement
			 or a new use agreement for the property containing use restrictions having a
			 duration at least as long as the existing restrictions.
					(9)No increase of
			 risk to insurance fundsThe
			 transfer under this section shall result in no increase in financial risk to
			 the General and Special Risk Insurance Funds of the Secretary, as determined by
			 the Secretary, except that the Secretary may waive this requirement upon
			 determination that such waiver is necessary to facilitate the financing of
			 acquisition, construction, or rehabilitation of the receiving property.
					(10)No increase of
			 Federal liabilityFederal
			 liability with regard to the receiving property shall not be increased, as
			 determined by the Secretary, except as provided in paragraph (2).
					(d)DefinitionsFor
			 purposes of this section, the following definitions shall apply:
					(1)Covered
			 multifamily housing propertyThe term covered multifamily
			 housing property means housing that is assisted or insured under one or
			 more of the following programs:
						(A)The rent
			 supplement program under section 101 of the Housing and Urban Development Act
			 of 1965 (12 U.S.C. 1701s).
						(B)The below-market
			 interest rate mortgage insurance program under section 221(d)(3) of the
			 National Housing Act (12 U.S.C. 17151(d)(3)).
						(C)The program for
			 assistance provided under the proviso in section 221(d)(5) of the National
			 Housing Act (12 U.S.C. 17151(d)(5)).
						(D)A contract under section 236(f)(2) of the
			 National Housing Act (12 U.S.C. 1715z–1(f)(2)).
						(E)The program for
			 interest reduction payments under section 236 of the National Housing Act (12
			 U.S.C. 1715z–1) or a comparable State program providing for interest reduction
			 payments.
						(F)Any other mortgage
			 insurance program provided under the National Housing Act for which the insured
			 property is subject to budget-based rent restrictions.
						(G)The program for
			 supportive housing for the elderly under section 202 of the Housing Act of 1959
			 (12 U.S.C. 1701q), including assistance under such section as was in effect
			 before the enactment of the Cranston-Gonzales National Affordable Housing
			 Act.
						(H)The program for
			 rural rental housing under section 515 of the Housing Act of 1949 (42 U.S.C.
			 1485).
						(I)Any program
			 providing project-based assistance that is attached to the structure.
						(J)Any other program
			 under which the Secretary provides any rental assistance, mortgage insurance,
			 subsidy, or other financial assistance.
						(2)Low-income; very
			 low-incomeThe terms
			 low-income and very low-income, with respect to a
			 covered multifamily housing property, shall have the meanings provided under
			 the laws and regulations governing the program under which the covered
			 multifamily housing property is insured or assisted.
					(3)Project-based
			 assistanceThe term project-based assistance
			 means—
						(A)assistance
			 provided under section 8(b) of the United States Housing Act of 1937 (42 U.S.C.
			 1437f(b)), including the additional assistance program;
						(B)assistance for
			 housing constructed or substantially rehabilitated pursuant to assistance
			 provided under section 8(b)(2) of such Act (as such section was in effect
			 immediately before October 1, 1983);
						(C)rent supplement
			 payments under section 101 of the Housing and Urban Development Act of 1965 (12
			 U.S.C. 1701s);
						(D)additional
			 assistance payments under section 236(f)(2) of the National Housing Act (12
			 U.S.C. 1715z–1(f)(2)) or a comparable State program providing for interest
			 reduction payments;
						(E)payments made
			 under section 202(c)(2) of the Housing Act of 1959 (12 U.S.C. 1701q(c)(2));
			 and
						(F)payments made
			 under any other Federal program under which rental assistance is attached to
			 the structure.
						(4)Receiving
			 propertyThe term receiving property means, with
			 respect to a transfer of project-based assistance, debt, and statutorily
			 required low-income and very low-income use restrictions under this section,
			 the covered multifamily housing property or properties to which the assistance,
			 debt, and use restrictions are to be transferred.
					(5)SecretaryThe
			 term Secretary means the Secretary of Housing and Urban
			 Development.
					(6)Transferring
			 propertyThe term transferring property means,
			 with respect to a transfer of project-based assistance, debt, and statutorily
			 required low-income and very low-income use restrictions under this section,
			 the covered multifamily housing property or properties from which the
			 assistance, debt, and use restrictions are to be transferred.
					202.Building
			 transfers: requirements for purchasers of FHA insured projects and section 8
			 projects
				(a)Requirements for
			 potential purchasersNot
			 later than 90 days after the date of the enactment of this Act, the Secretary
			 of Housing and Urban Development shall issue a proposed rulemaking, in
			 accordance with title 5, United States Code, that applies the participation and
			 certification requirements for potential purchasers required under section 219
			 of Division G of the Consolidated Appropriations Act, 2004 (Public Law 108–199;
			 118 Stat. 397) to the sale or transfer of any multifamily housing having a
			 mortgage that is insured or receives assistance under the National Housing Act
			 or for which project-based assistance is provided under section 8 of the United
			 States Housing Act of 1937 (42 U.S.C. 1437f).
				(b)Notice to local
			 government and residents of application for transferThe
			 Secretary shall provide notice of an owner’s application for approval of any
			 such transfer to the unit of local government where the property is located,
			 and to the residents of the property, using procedures required under the
			 Housing and Community Development Amendments of 1978.
				(c)Grounds for
			 disapprovalGrounds for disapproval of a transfer may
			 include—
					(1)a
			 purchaser’s record of pervasive or continuing noncompliance under housing,
			 health, and safety codes with respect to other housing owned or managed by the
			 purchaser, regardless of location, except where the Secretary determines that
			 such noncompliance did not result from the actions of the purchaser and would
			 be satisfactorily remedied by a plan approved by the Secretary; and
					(2)a
			 risk of financial instability for the project under the terms of the
			 acquisition, such as indicated by the application of conventional underwriting
			 standards.
					203.Use of interest
			 reduction payments for rehabilitation grantsThe Secretary of Housing and Urban
			 Development may obligate any amounts recaptured from the termination of a
			 contract for interest reduction payments under section 236 of the National
			 Housing Act (12 U.S.C. 1715z–1), for the use under subsection (s) of such
			 section, except that the Secretary shall take immediate action to issue
			 appropriate guidelines to make such funds available within 180 days after the
			 date of the enactment of this Act, which shall include the availability of both
			 loans and grants.
			204.Clarification
			 of budget-based rent increases for rehabilitated projects
				(a)Approval of rent
			 increases
					(1)ApprovalAt the request of an owner of a covered
			 multifamily housing property (which term, for purposes of this section, shall
			 have the same meaning given such term in section 201(c) of this Act) that meets
			 the requirements of paragraph (2), the Secretary of Housing and Urban
			 Development shall, prior to rehabilitation and subject to subsection (b),
			 adjust project rents on a budget-based basis to support the cost of the
			 rehabilitation, any increased debt service, and other appropriate costs.
					(2)RequirementsThe requirements of this paragraph with
			 respect to a covered multifamily housing property are that—
						(A)the project is to
			 undergo rehabilitation; and
						(B)the owner or
			 purchaser of the project executes a binding agreement to preserve the project
			 as affordable housing at least until the later of the maturity date of the
			 original mortgage for the project or the termination of an assistance contract
			 on the property.
						(b)ConditionsRent
			 adjustments pursuant to this section for a covered multifamily housing property
			 shall be subject to the following conditions and requirements:
					(1)EffectivenessSuch
			 rent adjustments shall not become effective until completion of the
			 rehabilitation of the property.
					(2)AmountSuch rent adjustments shall—
						(A)be subject to adjustment by the Secretary
			 based on differences between estimated and actual costs; and
						(B)with respect to units that are assisted
			 under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437) that
			 are subject to a renewal contract under section 524(a) of the Multifamily
			 Assisted Housing Reform and Affordability Act of 1997 (42 U.S.C. 1437f note),
			 not exceed, after rehabilitation, the rent for comparable unassisted units in
			 the area.
						(3)Tenant notice
			 and opportunity to commentTenants in the property shall be provided
			 notice and an opportunity to comment on such rent adjustments in accordance
			 with rent increase procedures of the Department of Housing and Urban
			 Development issued pursuant to the authority under section 202(b) of the
			 Housing and Community Development Amendments of 1978 (12 U.S.C. 1715z–1b(b)).
					(4)Provision of
			 rental assistanceRental
			 assistance shall be provided for all affected eligible tenants of the property
			 in the form of new project-based assistance for previously unassisted units and
			 legally authorized contract rent increases under existing project-based
			 contracts.
					(c)Effect on other
			 transactionsThis section shall not have any effect on
			 transactions not meeting the terms and conditions of this section.
				205.Interest
			 reduction payments for section 236 projects experiencing a reduction of
			 units
				(a)In
			 generalSection 236(e)(2) of
			 the National Housing Act (12 U.S.C. 1715z–1(e)(2)) is amended—
					(1)by striking
			 under the terms and inserting for the remaining
			 term; and
					(2)by adding at the
			 end the following new sentence: The Secretary may continue to provide
			 the interest reduction payments in their entirely, notwithstanding a reduction
			 of total units, if the project owner is able to demonstrate that such an action
			 will contribute to the long-term physical or financial viability of the
			 property..
					(b)ApplicabilityThe
			 amendments made by subsection (a) shall apply to all interest reduction
			 payments made after October 1, 2006.
				IIIProtection of
			 Residents
			301.Tenant
			 protection voucher to replace lost subsidized units on 1-for-1
			 basisSubject only to the
			 availability of amounts provided for such purpose in appropriation Acts, the
			 Secretary of Housing and Urban Development shall provide replacement vouchers
			 for rental assistance under section 8 of the United States Housing Act of 1937
			 (42 U.S.C. 1437f) for all dwelling units in projects that cease to be covered
			 multifamily housing properties (as such term is defined in section 201 of this
			 Act) due to demolition, disposition, or conversion.
			302.Maintenance of
			 housingSection 8(d) of the
			 United States Housing Act of 1937 (42 U.S.C. 1437f(d)) is amended by adding at
			 the end the following new paragraphs:
				
					(7)Enforcement of housing standards
				related to physical condition of propertyIf the Secretary determines, upon any
				inspection or management review for any multifamily housing project covered by
				a housing assistance payments contract under this section, that there are
				serious violations of housing standards applicable to such project that are not
				corrected after reasonable notice, or any other substantial or repeated
				violations of other program requirements, including residents right to
				organize, the Secretary may take one or more of the following actions:
						(A)Withhold all or part of the housing
				assistance payments due under the contract.
						(B)Withhold any rent increases otherwise
				due.
						(C)Assume possession and management of
				the project and take any actions necessary to correct the violations, including
				using such withheld payments to effectuate repairs or to reimburse others who
				make repairs.
						(D)Use such withheld payments to pay for
				utilities and other services that are the responsibility of the owner under the
				lease or applicable law.
						(8)Escrow of tenant
				rentsIf the Secretary
				determines that there are serious violations of housing standards applicable to
				any multifamily housing project covered by a housing assistance payments
				contract under this section or any other substantial or repeated violations of
				other program requirements, any tenants in assisted units in the project may
				withhold the tenant contribution toward rent and pay such amount, when due,
				into an escrow fund, or use such withheld payments to effectuate repairs, in
				accordance with procedures established by the Secretary. If a tenant withholds
				the tenant contribution toward rent in accordance with this paragraph, the
				Secretary shall withhold all or part of the housing assistance payments due
				under the contract until the violation is remedied. An owner of a project shall
				not evict tenants for nonpayment of rent for exercising rights under this
				paragraph.
					(9)Protection of tenantsAn owner of a multifamily housing project
				covered by a housing assistance payments contract under this subsection may not
				terminate the tenancy of any tenant because of the withholding or abatement of
				assistance pursuant to this subsection. During the period that assistance is
				abated pursuant to this subsection, the tenant may terminate the tenancy by
				notifying the owner.
					(10)Inspections upon request or
				petitionIn addition to
				periodic inspections by the Secretary, the Secretary shall conduct an
				inspection or management review of any multifamily housing project covered by a
				housing assistance payments contract under this section when requested by the
				local government in which the project is located or by a petition signed by not
				less than 25 percent of the tenants of the occupied units in the
				project.
					.
			303.Resident
			 enforcement of public housing agency or project owner agreements with
			 HUD
				(a)In
			 generalIn each covered
			 agreement described in subsection (c), any resident, or resident or tenant
			 association, of an affected project shall be permitted to petition the
			 Secretary of Housing and Urban Development requesting enforcement of alleged
			 violations of the covered agreement.
				(b)Judicial
			 reliefIf the Secretary, or
			 the designee of the Secretary, fails to issue a determination regarding an
			 enforcement request within 90 days after receipt of the petition, the resident,
			 or resident or tenant association, may seek appropriate judicial relief in
			 connection with the alleged violation and enforcement of a covered agreement in
			 any forum of competent jurisdiction. In the case of any alleged violation that
			 threaten the health or safety of tenants, the time period for making such a
			 determination shall be no longer than 15 days.
				(c)Covered
			 agreementsA covered
			 agreement described in this subsection is any—
					(1)contract between the Secretary and any
			 public housing agency for housing assistance payments under section 8 of the
			 United States Housing Act of 1937 (42 U.S.C. 1437f);
					(2)agreement under
			 the Multifamily Assisted Housing Reform and Affordability Act of 1997 (42
			 U.S.C. 1437f note) for—
						(A)Mark-to-Market
			 Restructuring Commitments or renewal of section 8 rental assistance for a
			 project involving any action under section 517(b) of such Act; or
						(B)Rehabilitation
			 Escrow Deposit Agreements for Mark-to-Market; or
						(3)contract for
			 mortgage insurance executed by the Secretary and any owner or purchaser of a
			 multifamily housing project.
					(d)RegulationsWithin 180 days after the date of the
			 enactment of this Act, the Secretary shall issue regulations providing
			 procedures for—
					(1)receiving tenant
			 petitions to enforce the terms of a covered agreement;
					(2)evaluating alleged
			 violations of a covered agreement; and
					(3)providing notice
			 to residents, and resident and tenant associations.
					304.Resident access
			 to building information
				(a)Access to
			 informationUpon a written
			 request by a legitimate residents association established with respect to a
			 multifamily housing property to which part 245 of the regulations of the
			 Secretary of Housing and Urban Development (24 C.F.R. Part 245), by or through
			 its duly appointed designee or representative, the Secretary shall make
			 available, for the property represented by the association—
					(1)information
			 identifying the legal entities that own and manage the property, including
			 identification of general partners and other principals, and their other
			 properties assisted by the Department of Housing and Urban Development,
			 including previous participation certifications (with Social Security numbers
			 redacted);
					(2)an annual operating statement of profit and
			 loss, and project budgets submitted to the Department of Housing and Urban
			 Development;
					(3)subsidy contracts and regulatory
			 agreements, use agreements. or other contracts referred to in section 303(c) of
			 this Act between owners and the Department of Housing and Urban Development,
			 including correspondence between owners and the Department;
					(4)management reviews, capital needs
			 assessments, and physical inspection reports conducted of entities identified
			 in paragraph (1) by the Department or a contractor of the Department;
			 and
					(5)an annual statement, prepared by the
			 Department’s contract administrator for the subject property, of the balances
			 of, and expenditures from, any replacement reserves and other escrow funds for
			 the property.
					(b)Protection of
			 personal informationSubsection (a) shall not be construed to
			 require disclosure of Social Security numbers, personal tax returns, or any
			 other personal financial information of or concerning individuals who have an
			 interest in the ownership or management entities referred to in subsection
			 (a).
				IVPreservation of
			 troubled projects facing foreclosure
			401.Maintaining
			 affordability through escrowing of rental assistanceIn the case of any transfer of a distressed
			 multifamily property that does not comply with housing quality standards
			 applicable to the property, the Secretary of Housing and Urban Development may
			 not recapture any rental assistance that is attached to any dwelling units in
			 the property and provided under a contract for the property under section 8 of
			 the United States Housing Act of 1937 or under any other program administered
			 by the Secretary, but shall hold any such assistance in escrow for the property
			 during the period of noncompliance and, upon determining that the property
			 complies with such standards make such assistance available for the
			 property.
			402.Multifamily
			 housing mortgage foreclosureThe Multifamily Mortgage Foreclosure Act of
			 1981 is amended—
				(1)in section 362 (12
			 U.S.C. 3701)—
					(A)in paragraph (5),
			 by striking and at the end;
					(B)in paragraph (6),
			 by striking the period at the end and inserting ; and;
			 and
					(C)by adding at the
			 end the following new paragraph:
						
							(7)mortgages
				transferred by the Secretary to State and local governments should be
				foreclosed in the same manner as mortgages held by the
				Secretary.
							;
					(2)in section 363 (12
			 U.S.C. 3702)—
					(A)in paragraph (9),
			 by striking and at the end;
					(B)in paragraph (10),
			 by striking the period at the end and inserting ; and;
			 and
					(C)by adding at the
			 end the following new paragraph:
						
							(11)State or
				local government transferee means any State or unit of general local
				government, any public housing authority, or any State or local housing finance
				agency that has acquired mortgages pursuant to section 203 of the Housing and
				Community Development Amendments of 1978 (12 U.S.C. 1701z–11), section 204 of
				the Departments of Veterans Affairs and Housing and Urban Development, and
				Independent Agencies Appropriations Act, 1997 (12 U.S.C. 1715z–11a), or any
				other provision of law, that were previously held by the
				Secretary.
							;
					(3)in section 364 (12
			 U.S.C. 3703)—
					(A)by inserting
			 , or any State or local government transferee, after
			 Secretary the first and fourth places such term appears;
			 and
					(B)by inserting
			 , or the State or local government transferee, after
			 Secretary the second, third, and fifth places such term
			 appears;
					(4)in section 365 (12
			 U.S.C. 3704)—
					(A)by inserting
			 , or any State or local government transferee, after
			 Secretary the first place such term appears;
					(B)by inserting
			 , or the State or local government transferee, after
			 Secretary each other place such term appears; and
					(C)by striking the
			 last 3 sentences and inserting the following: The entity designating the
			 foreclosure commissioner, whether the Secretary or any State or local
			 government transferee, shall be a guarantor of payment of any judgment against
			 the foreclosure commissioner for damages based upon the commissioner’s failure
			 properly to perform the commissioner’s duties. As between the entity
			 designating the foreclosure commissioner, whether the Secretary or any State or
			 local government transferee, and the mortgagor, the entity designating the
			 foreclosure commissioner shall bear the risk of any financial default by the
			 foreclosure commissioner. In the event that the Secretary or any State or local
			 government transferee makes any payment pursuant to the preceding two
			 sentences, the Secretary or any State or local government transferee shall be
			 fully subrogated to the rights satisfied by such payment.;
					(5)in section 366 (12
			 U.S.C. 3705)—
					(A)by inserting
			 , or any State or local government transferee, after
			 Secretary the first, third, fourth, and fifth place such term
			 appears; and
					(B)by inserting
			 , or the State or local government transferee, after
			 Secretary the second and sixth places such term appears;
					(6)in section 367 (12
			 U.S.C. 3706)—
					(A)in subsection
			 (a)—
						(i)in
			 paragraph (1), by inserting or the State or local government
			 transferee, after Secretary,; and
						(ii)in
			 paragraph (8), by inserting , or the State or local government
			 transferee after Secretary;
						(B)in subsection
			 (b)—
						(i)by
			 inserting , or any State or local government transferee, after
			 Secretary the first and second places such term appears;
			 and
						(ii)by
			 inserting , or the State or local government transferee, after
			 Secretary the third place such term appears; and
						(C)by adding at the
			 end the following new subsection:
						
							(c)In any case in
				which a State or local government transferee is the purchaser of a multifamily
				project, the State or local government transferee shall manage and dispose of
				such project to benefit those originally intended to be assisted under the
				prior program unless continued operation and disposition of the property under
				such program is not feasible based on consideration of the costs of
				rehabilitating and operating the property after considering all available
				Federal, State, and local resources, including rent adjustments under section
				524 of the Multifamily Assisted Housing Reform and Affordability Act of 1997
				(42 U.S.C. 1437f
				note).
							.
					(7)in section 368 (12
			 U.S.C. 3707)—
					(A)by inserting
			 , or any State or local government transferee, after
			 Secretary the first and third places such term appears;
			 and
					(B)by inserting
			 , or the State of local government transferee, after
			 Secretary the second place such term appears;
					(8)in section 369A
			 (12 U.S.C. 3709)—
					(A)by inserting , or any State or local
			 government transferee, after Secretary the second place
			 such term appears; and
					(B)by inserting `, or the State or local
			 government transferee,' after `Secretary' the first, third, and fourth places
			 such term appears;
					(9)in section 369B
			 (12 U.S.C. 3710)—
					(A)by inserting
			 , or the State of local government transferee, after
			 Secretary the first and second places such term appears;
			 and
					(B)by inserting
			 , or any State or local government transferee, after
			 Secretary each other place such term appears;
					(10)in section 369E
			 (12 U.S.C. 3713), by inserting , or any State or local government
			 transferee, after Secretary each place such term
			 appears; and
				(11)in section
			 369F(a)(1) (12 U.S.C. 3714(a)(1)), by inserting , or any State or local
			 government transferee, before the semicolon at the end.
				403.Building
			 acquisition: valuation of physically distressed properties sold by HUD
				(a)In
			 generalNotwithstanding title
			 II of the Deficit Reduction Act of 2005 (12 U.S.C. 1701z–11 note) or any other
			 provision of law, in determining the market value of any multifamily real
			 property or multifamily loan for any noncompetitive sale to a State or local
			 government, the Secretary of Housing and Urban Development shall consider, but
			 not be limited to, industry standard appraisal practices, including the cost of
			 repairs needed to bring the property into such condition as to satisfy minimum
			 State and local code standards and the cost of maintaining the affordability
			 requirements imposed by the Secretary on the multifamily real property or
			 multifamily loan.
				(b)DefinitionsFor purposes of this section, the terms
			 affordability requirements, multifamily loan, and
			 multifamily real property have the same meaning given such terms
			 in section 2001 of the Deficit Reduction Act of 2005 (12 U.S.C. 1701z–11
			 note).
				404.Investment
			 through up-front grants from General Insurance Fund
				(a)1978
			 ActParagraph (4) of section
			 203(f) of the Housing and Community Development Amendments of 1978 (12 U.S.C.
			 1701z–11(f)(4)) is amended by striking the last sentence.
				(b)Clarification of
			 authorized assistanceIn
			 implementing the provisions amended by subsection (b) of this section, the
			 Secretary of Housing and Urban Development may utilize both up-front grants and
			 project-based rental assistance under section 8 of the United States Housing
			 Act of 1937 (42 U.S.C. 1437f) as necessary to preserve the affordability of a
			 multifamily housing project to low- and very low-income families.
				405.Maintaining
			 project-based assistance for projects disposed of by HUD
				(a)In
			 generalIn managing and
			 disposing of any multifamily property that is owned by, or has a mortgage held
			 by, the Secretary of Housing and Urban Development, the Secretary shall
			 maintain any contracts for rental assistance payments under section 8 of the
			 United States Housing Act of 1937 (42 U.S.C. 1437f) and other programs that are
			 attached to any dwelling units in the property.
				(b)Infeasibility of
			 continued assistanceTo the extent the Secretary determines, in
			 consultation with the tenants and the local government, that such a multifamily
			 property owned or held by the Secretary is not feasible for continued rental
			 assistance payments under such section 8 or other programs, based on
			 consideration of (1) the costs of rehabilitating and operating the property and
			 all available Federal, State, and local resources, including rent adjustments
			 under section 524 of the Multifamily Assisted Housing Reform and Affordability
			 Act of 1997 (42 U.S.C. 1437f note), and environmental conditions that cannot be
			 remedied in a cost-effective fashion, the Secretary may, in consultation with
			 the tenants of such property, contract for project-based rental assistance
			 payments with an owner or owners of other existing housing properties, or
			 provide other rental assistance.
				(c)ForeclosureFor all properties with project-based
			 section 8 assistance, regardless of the type of underlying financing, the
			 Secretary shall also take appropriate actions to ensure that project-based
			 contracts remain in effect prior to foreclosure, subject to the exercise of
			 contractual remedies to assist relocation of tenants for imminent major threats
			 to health and safety, after written notice to and informed consent of the
			 affected tenants and use of other available remedies, such as partial
			 abatements or receivership.
				(d)Applicability of
			 MAHRAAfter disposition of
			 any multifamily property described under this section, the contract and
			 allowable rent levels on such properties shall be subject to section 524 of the
			 Multifamily Assisted Housing Reform and Affordability Act of 1997 (42 U.S.C.
			 1437f note).
				406.Correcting harm
			 caused by late subsidy paymentsSection 8 of the United States Housing Act
			 of 1937 (42 U.S.C. 1437f), as amended by the preceding provisions of this Act,
			 is further amended by adding at the end the following new subsection: ”.
				
					(gg)Late
				payments
						(1)In
				generalThe Secretary shall
				make payments of project-based rental assistance provided under this section
				for each month on or before the due date under paragraph (2) for the
				payment.
						(2)Due
				dateThe due date under this paragraph for a monthly payment is
				the first business day of the month.
						(3)Notification of
				late paymentThe Secretary shall notify a project owner at least
				10 days before the due date for a housing assistance payment if such payment
				will be late and shall inform the project owner of the approximate date the
				payment will be made.
						(4)Use of
				reservesIf a housing assistance payment for a project has not
				been received before the expiration of the 10-day period beginning upon the due
				date for such payment, the project owner shall, after the expiration of such
				period, be entitled to obtain funds from a project replacement reserve,
				residual receipts reserve, or other project reserve in order to pay operating
				and debt service costs for the project. Upon receipt of the monthly housing
				assistance payment from the Secretary, the project owner shall promptly replace
				or replenish any such funds advanced pursuant to the preceding sentence.
						(5)Interest
				paymentIf a monthly housing assistance payment is not made
				before the expiration of the 30-day period beginning upon the due date for such
				payment, the Secretary shall pay to the owner simple interest on the amount of
				such monthly payment, from the due date until the date of payment, at a rate
				determined by the Secretary of Treasury in accordance with section 12 of the
				Contract Disputes Act of 1978 (41 U.S.C. 611). Interest payments under this
				paragraph shall be made from amounts made available for management and
				administration of the Department of Housing and Urban
				Development.
						.
			VIncentives under
			 MAHRA for owners to maintain housing affordability
			501.Extension of
			 mark-to-market programSection
			 579 of the Multifamily Assisted Housing Reform and Affordability Act of 1997
			 (42 U.S.C. 1437f note) is amended by striking October 1, 2011
			 each place such term appears and inserting October 1, 2015.
			502.Maintaining
			 affordability in preservation project transactions
				(a)Renewal under
			 alternative authoritiesParagraph (1) of section 524(e) of the
			 Multifamily Assisted Housing Reform and Affordability Act of 1997 (42 U.S.C.
			 1437f note) is amended by adding at the end the following new sentences:
			 At the request of the owner of the project, in order to facilitate a
			 rehabilitation plan approved by the Secretary as being necessary to ensure the
			 sustainability of a project, a contract eligible for renewal pursuant to this
			 paragraph may instead be renewed pursuant to any provision of subsection (a) or
			 (b) of this section if the contract is otherwise eligible for renewal pursuant
			 to such provision. In the case of a renewal pursuant to subsection (a) or (b),
			 the rent and rent adjustment standards applicable to a renewal pursuant to
			 those subsections shall apply, but tenant occupancy and affordability
			 restrictions in the plan of action shall continue to apply to the project for
			 the duration of those restrictions..
				(b)Extension of
			 affordability period for ELIHPA projectsSection 524(e) of the
			 Multifamily Assisted Housing Reform and Affordability Act of 1997 (42 U.S.C.
			 1437f note) is amended by adding at the end the following new paragraph:
					
						(4)Hybrid
				contractTo facilitate the
				sale, transfer, or rehabilitation of a project that is subject to a plan of
				action under the Emergency Low Income Housing Preservation Act of 1987 (12
				U.S.C. 1715l note) to an owner who agrees to binding low-income affordability
				restrictions for at least 30 years beyond the term of the plan of action and a
				rehabilitation plan approved by the Secretary as being necessary to ensure the
				sustainability of the project, a contract for such a project shall, at the
				request of the owner of the project, be renewed under this paragraph for a term
				of not less than 30 years. The contract shall provide that the terms of the
				plan of action shall apply for the duration of the original plan of action, and
				that at the expiration of the plan of action the rents shall be established at
				rent levels equal to comparable market rents for the market area. After
				expiration of the plan of action, rent adjustments shall be determined in
				accordance with the provisions of subsection (c) that are applicable to
				contracts renewed pursuant to subsection (a). Any existing contract entered
				into pursuant to paragraph (1) shall be terminated at the request of the owner
				of the project, and replaced by a contract under this
				paragraph.
						.
				503.Encouraging
			 continued participation in assisted housing programs
				(a)Elimination of
			 discriminatory renewal termsParagraph (3) of section 524(b) of the
			 Multifamily Assisted Housing Reform and Affordability Act of 1997 (42 U.S.C.
			 1437f note) is amended—
					(1)in the matter
			 preceding subparagraph (A), by striking the lesser of and
			 inserting as follows; and
					(2)by striking
			 subparagraphs (A), (B), and (C) and inserting the following:
						
							(A)Previously
				renewed projectsIn the case
				of a project with a contract previously renewed under this paragraph, for the
				first renewal occurring after the date of the enactment of the Housing
				Preservation and Tenant Protection Act of 2010, at a rent level determined in
				accordance paragraph (1)(B) of this subsection.
							(B)Projects not
				previously renewedIn the
				case of a project with a contract not previously renewed under this paragraph,
				at a rent level determined in accordance with paragraph (1) of this subsection.
							.
					(b)Subsequent
			 renewals and rent adjustmentsParagraph (1) of section 524(c) of the
			 Multifamily Assisted Housing Reform and Affordability Act of 1997 (42 U.S.C.
			 1437f note) is amended in the first sentence by striking (b)(1)
			 and inserting (b)(1), (b)(3).
				504.Prepayment of
			 FHA mortgages on multifamily housing
				(a)Conditions for
			 prepaymentSection 250 of the National Housing Act (12 U.S.C.
			 1715z–15) is amended—
					(1)in subsection
			 (a)—
						(A)by striking
			 paragraph (1) and inserting the following new paragraph:
							
								(1)the Secretary has determined that—
									(A)such project is no
				longer meeting a need for rental housing for lower income families in the area,
				as evidenced by a persistent lack of demand for the units under the rent
				schedule approved by the Secretary; or
									(B)the prepayment is
				part of a transaction to preserve and improve the project as affordable
				housing, pursuant to the guidance in effect that implements section 236(e)(2)
				of this Act (12 U.S.C. 1715z–1(e)2)) or pursuant to additional administrative
				guidance, ensuring that—
										(i)the proceeds of
				any refinancing will be used for rehabilitation of the project and related
				costs or for affordable housing and related social services under a plan
				approved by the Secretary;
										(ii)tenants will not
				be displaced from the project;
										(iii)rent burdens for
				unassisted tenants as a result of the transaction will not be increased by more
				than 10 percent annually or 20 percent in total, unless additional
				project-based assistance is provided; and
										(iv)binding
				commitments, which shall apply to current and subsequent owners, are made to
				ensure that the project will operate in accordance with all currently
				applicable low-income affordability restrictions for a period of not less than
				the original mortgage term plus an additional 20 years, including a duty to
				maintain a substantially similar occupancy profile for the project of low-,
				very low-, and extremely low-income tenants, to renew any expiring rental
				assistance contracts for the project, and accept additional rental assistance
				for the
				project.
										;
						(B)in paragraph
			 (2)—
							(i)in
			 subparagraph (A), by inserting before the semicolon at the end the following:
			 which shall include reasonable access to all information relevant to the
			 request, including the anticipated sources and uses of proceeds, any additional
			 financing, subsidies, and rental assistance, and any proposed rehabilitation
			 plan, affordable housing and services plan, or use agreement;
			 and
							(ii)in subparagraph (C), by inserting before
			 the semicolon the following: in making the determination required by
			 paragraph (1);
							(C)in paragraph (3),
			 by striking the period at the end and inserting ; and; and
						(D)by adding at the
			 end the following new paragraph:
							
								(4)the Secretary has ensured that such
				prepayment or termination involves extension of any low-income affordability
				restrictions (as such term is defined in section 229 of the Low-Income Housing
				Preservation and Resident Homeownership Act of 1990 (12 U.S.C. 4119) for the
				project for a period of not less than 30 years.
								.
						(b)Use of proceeds
			 of preservation transactions by nonprofit owners of multifamily projects;
			 section 236 transactions; clarification of effectSection 250 of the National Housing Act (12
			 U.S.C. 1715z–15) is amended by adding at the end the following new
			 subsections:
					
						(d)Use of proceeds
				from preservation transactionNotwithstanding any other provision of law,
				in connection with a preservation transaction, the prepayment of a mortgage on
				a multifamily rental housing project or termination of an insurance contract
				pursuant to section 229, or the sale or refinancing of a multifamily rental
				housing project for which approval of the Secretary is required, the Secretary
				may not, in any manner that is not equally applicable to a for-profit owner of
				such a project—
							(1)impose on any
				owner of such a project that is a nonprofit organization or controlled by a
				nonprofit organization any limitation on the right of such owner to use the
				proceeds of such preservation transaction for the affordable housing mission
				(including tenant and supportive services) of such organization, except that
				any increase in the project-based rental assistance shall be used solely to
				cover the cost of actual debt service, customary operating costs, and project
				reserve requirements, and for any rehabilitation of the project and reasonably
				related costs, and not for cash distributions or proceeds made to any project
				owner or purchaser; or
							(2)restrict the right of any owner of such a
				project that is a nonprofit organization or controlled by a nonprofit
				organization to do business, in connection with any affiliate or entity in
				which it has a financial interest.
							(e)Section 236
				decoupling refinancing transactionsIn the case of a decoupling refinancing
				transaction under section 236, the Secretary may not enter into any agreement
				that establishes an escrow for the payment of future section 8 rent increases
				from sales proceeds funded by low-income housing tax credit equity and any such
				agreement already entered into shall be considered unenforceable, shall be
				rescinded, and may be reissued without the void condition.
						(f)ApplicabilityNotwithstanding any existing administrative
				directive of the Secretary to the contrary, except as specifically authorized
				in this section, this section shall apply to the prepayment of any multifamily
				mortgage on any property insured or held by the Secretary under this Act for
				which the approval of the Secretary is required for prepayment of the
				mortgage.
						.
				505.Period of
			 eligibility for nonprofit debt reliefSection 517(a)(5) of the Multifamily
			 Assisted Housing Reform and Affordability Act of 1997 (42 U.S.C. 1437f note) is
			 amended by adding at the end the following new sentences: If such
			 purchaser acquires such project subsequent to the date of recordation of the
			 affordability agreement described in section 514(e)(6), (A) the purchaser must
			 acquire the project on or before the later of (i) seven years after the date of
			 recordation of the affordability agreement and (ii) two years after the date of
			 enactment of this sentence; and (B) the Secretary must have received, and
			 determined acceptable, the purchaser’s application for modification,
			 assignment, or forgiveness prior to the purchaser’s acquisition of the project.
			 In the event any low-income housing tax credits, State or local funds,
			 tax-exemption or other affordable housing resources are being utilized by the
			 purchaser in connection with the transfer of the property, the Secretary shall
			 not require any repayment in connection with the assignment or forgiveness of
			 the mortgages to the purchaser..
			506.Acquisition of
			 restructured projects by nonprofit organizationsParagraph (5) of section 517(a) of the
			 Multifamily Assisted Housing Reform and Affordability Act of 1997 (42 U.S.C.
			 1437 note) is amended by inserting , or the sole general partner of the
			 limited partnership owning the project, after if the
			 project.
			507.Rent
			 adjustments upon subsequent renewals of section 8 contractsSection 524(c) of the Multifamily Assisted
			 Housing Reform and Affordability Act of 1997 (42 U.S.C. 1437f note) is amended
			 by adding at the end the following new paragraph:
				
					(3)Subsequent
				renewalsAt the request of
				the owner of the project, a contract initially renewed pursuant to this section
				may subsequently be renewed under any renewal authority in this section for
				which it is eligible. The subsequent renewal of a contract initially renewed
				under subsection (b)(1) shall be at rents established in accordance with
				paragraph (1) of this subsection. A project whose contract is initially renewed
				under this section shall not be considered an eligible multifamily housing
				project as defined in section 512(2) unless (A) the owner of the project and
				the Secretary consent to the project’s designation as an eligible multifamily
				housing project, and (B) the project meets the requirements of subparagraphs
				(A) and (C) of such section
				512(2).
					.
			508.Budget-based
			 rent adjustments
				(a)Methods for
			 annual rent adjustmentsSection 514(g) of the Multifamily
			 Assisted Housing Reform and Affordability Act of 1997 (42 U.S.C. 1437f note) is
			 amended by adding at the end the following new paragraph:
					
						(4)Annual rent
				adjustmentsThe Secretary shall annually adjust the rents
				initially established pursuant to this section using an operating cost
				adjustment factor established by the Secretary (which shall not result in a
				negative adjustment) or, upon the request of the project owner, on a budget
				basis.
						
				(b)Meeting
			 rehabilitation needs of previously restructured projectsSection
			 517(c) of the Multifamily Assisted Housing Reform and Affordability Act of 1997
			 (42 U.S.C. 1437f note) is amended by adding at the end the following new
			 paragraph:
					
						(3)Rehabilitation
				needs of restructured projects
							(A)Rehabilitation
				assistanceNotwithstanding any other provision of this title, at
				the request of a project owner, the Secretary shall, pursuant to a revised
				evaluation of the physical condition of the project approved by the Secretary,
				provide rehabilitation assistance from the funding sources specified in the
				first sentence of paragraph (1)(A) for any project for which the Secretary and
				the project owner executed a mortgage restructuring and rental assistance
				sufficiency plan prior to October 1, 2001, pursuant to which mortgage debt on
				the project was restructured.
							(B)Funding through
				debt restructuringThe
				Secretary may, in connection with the transfer of a project to a qualified
				preservation owner, modify or waive any of the requirements or conditions on
				debt restructuring contained in this title in order to provide a simplified
				debt restructuring for funding the rehabilitation of previously restructured
				projects under this title. The Secretary may make a non-default partial or full
				payment of claim under a mortgage insurance contract pursuant to section 541(b)
				of the National Housing Act (12 U.S.C. 1735f–19(b)), notwithstanding the
				limitation in section 541(b) to its one-time use. The Secretary may also modify
				or waive any requirement or condition in such section 541(b) that the Secretary
				considers inconsistent with the simplified debt restructuring authorized by
				this paragraph.
							(C)ContributionThe
				project owner receiving rehabilitation assistance under this paragraph shall
				not be required to make the contribution specified in paragraph (1)(B) or
				(2)(C), except to the extent the Secretary increases project rents to provide
				for a return of the owner’s contribution over such period as the Secretary
				shall
				determine.
							.
				509.Independent
			 appraisal requirement in cases of divergent rent studiesSection 524(a)(5) of the Multifamily
			 Assisted Housing Reform and Affordability Act of 1997 (42 U.S.C. 1437f note) is
			 amended by adding at the end the following new sentence: In connection
			 with a contract renewal under this section or section 515, if the comparable
			 market rent determination made by the Secretary and the owner’s appraiser
			 differ by 15 percent or more, the owner may request a third appraiser, jointly
			 selected and compensated by the Secretary and the owner, to make a comparable
			 market rent determination that shall be binding on both
			 parties..
			510.Extension of
			 housing assistance payment contract
				(a)In
			 generalSection 524(a) of the
			 Multifamily Assisted Housing Reform and Affordability Act of 1997 (42 U.S.C.
			 1437f note) is amended by adding at the end the following new paragraph:
					
						(6)Extension of
				contract termIn connection with the refinancing or sale of a
				project covered by a contract renewed under this subsection, the Secretary
				shall, at the request of the owner, amend the contract to extend the term to 30
				years or such shorter term as the owner may request. Such an extension shall be
				subject to the availability of sufficient amounts provided in appropriation
				Acts.
						.
				(b)Exception rent
			 projectsSection 524(b) of
			 the Multifamily Assisted Housing Reform and Affordability Act of 1997 (42
			 U.S.C. 1437f note) is amended by adding at the end the following new
			 paragraph:
					
						(4)Extension of
				contract termIn connection
				with the refinancing or sale of a project covered by a contract renewed under
				this subsection, the Secretary shall, at the request of the owner, amend the
				contract to extend the term to 30 years or such shorter term as the owner may
				request. Such an extension shall be subject to the availability of sufficient
				amounts provided in appropriation
				Acts
						.
				511.Otherwise
			 eligible projectsSection 514
			 of the Multifamily Assisted Housing Reform and Affordability Act of 1997 (42
			 U.S.C. 1437f note) is amended by adding at the end the following new
			 subsection:
				
					(i)Other eligible
				projects
						(1)In
				generalNotwithstanding any other provision of this subtitle, a
				project that meets the requirements of subparagraphs (B) and (C) of section
				512(2) but does not meet the requirements of subparagraph (A) of section
				512(2), may be treated as an eligible multifamily housing project on an
				exception basis if the Secretary determines, subject to paragraph (2), that
				such treatment is necessary to preserve the project in the most cost-effective
				manner in relation to other alternative preservation options.
						(2)Owner
				request
							(A)Request
				requiredThe Secretary shall not treat an otherwise eligible
				project described under paragraph (1) as an eligible multifamily housing
				project unless the owner of the project requests such treatment.
							(B)No adverse
				treatment if no request madeIf the owner of a project does not
				make a request under subparagraph (A), the Secretary shall not withhold from
				such project any other available preservation option.
							(3)Cancellation
							(A)TimingAt
				any time prior to the completion of a mortgage restructuring under this
				subtitle, the owner of a project may—
								(i)withdraw any
				request made under paragraph (2)(A); and
								(ii)pursue any other
				option with respect to the renewal of such owner’s section 8 contract pursuant
				to any applicable statute or regulation.
								(B)DocumentationIf
				an owner of a project withdraws such owner’s request and pursues other renewal
				options under this paragraph, such owner shall be entitled to submit
				documentation or other information to replace the documentation or other
				information used during processing for mortgage restructuring under this
				subtitle.
							(4)LimitationThe
				Secretary may exercise the authority to treat projects as eligible multifamily
				housing projects pursuant to this subsection only to the extent that the number
				of units in such projects do not exceed 10 percent of all units for which
				mortgage restructuring pursuant to section 517 is
				completed.
						.
			512.Exception
			 rentsIn the matter preceding
			 clause (i) of section 514(g)(2)(A) of the Multifamily Assisted Housing Reform
			 and Affordability Act of 1997 (42 U.S.C. 1437f note) is amended—
				(1)by inserting
			 disaster-damaged eligible projects and after waive this
			 limit for; and
				(2)by striking
			 five percent of all units and inserting 9 percent of all
			 units.
				513.Disaster-damaged
			 eligible projects
				(a)Market rent
			 determinationSection 514(g)(1)(B) of the Multifamily Assisted
			 Housing Reform and Affordability Act of 1997 (42 U.S.C. 1437f note) is amended
			 by striking “determined, are equal” and inserting the following:
					
						determined—(i)with respect to a disaster-damaged
				property, are equal to 100 percent of the fair market rents for the relevant
				market area (as such rents were in effect at the time of such disaster);
				and
						(ii)with respect to
				other eligible multifamily housing projects, are
				equal
						.
				(b)Owner
			 InvestmentSection 517(c) of the Multifamily Assisted Housing
			 Reform and Affordability Act of 1997 (42 U.S.C. 1437f note) is amended by
			 adding at the end the following:
					
						(3)Properties
				damaged by natural disastersWith respect to a disaster-damaged eligible
				property, the owner contribution toward rehabilitation needs shall be
				determined in accordance with paragraph
				(2)(C).
						.
				514.Funding for
			 tenant and other participation and capacity buildingParagraph (3) of section 514(f) of the
			 Multifamily Assisted Housing Reform and Affordability Act of 1997 (42 U.S.C.
			 1437f note) is amended—
				(1)in subparagraph
			 (A)—
					(A)in the first
			 sentence—
						(i)by
			 striking not more than and inserting not less
			 than;
						(ii)by
			 striking of low-income housing for which project-based rental assistance
			 is provided at below market rent levels and may not be renewed and
			 inserting the following: and improvement of low-income housing for which
			 project-based rental assistance, subsidized loans, or enhanced vouchers under
			 section 8(t) are provided; and
						(iii)in
			 the second parenthetical clause, by inserting before the closing parenthesis
			 the following: , and predevelopment assistance to enable such
			 transfers; and
						(B)by inserting after
			 the period at the end the following: For outreach and training of
			 tenants and technical assistance, the Secretary shall implement a grant program
			 utilizing performance-based outcome measures for eligible costs incurred.
			 Recipients providing capacity building or technical assistance services to
			 tenant groups shall be qualified nonprofit Statewide, countywide, area-wide or
			 citywide organizations with demonstrated experience including at least a
			 two-year recent track record of organizing and providing assistance to tenants,
			 and independence from the owner, a prospective purchaser, or their managing
			 agents. The Secretary may provide assistance and training to grantees in
			 administrative and fiscal management to ensure compliance with applicable
			 Federal requirements. The Secretary shall expedite the provision of funding for
			 the fiscal year in which the date of the enactment of the
			 Housing Preservation and Tenant Protection
			 Act of 2010 occurs by entering into new multi-year contracts with
			 any prior grantee without adverse audit findings or whose adverse audit
			 findings have been cleared, and by entering into an interagency agreement for
			 not less than $1,000,000 with the Corporation for National and Community
			 Service or any other agency of the Federal Government, that is selected by the
			 Secretary and the Secretary determines is qualified to conduct such program, to
			 conduct a tenant outreach and training program under the same or similar terms
			 and conditions as was most recently conducted by the Corporation. The Secretary
			 shall also make available flexible grants to qualified nonprofit organizations
			 that do not own eligible multifamily properties, for tenant outreach in
			 underserved areas, and to experienced national or regional nonprofit
			 organizations to provide specialized training or support to grantees assisted
			 under this section. Notwithstanding any other provision of law, funds
			 authorized under this section for any fiscal year shall be available for
			 obligation in subsequent fiscal years. The Secretary shall require each
			 recipient of amounts made available pursuant to this subparagraph to submit to
			 the Secretary reports, on a quarterly basis, detailing the use of such funds
			 and including such information as the Secretary shall require.;
			 and
					(2)by adding at the
			 end the following new subparagraphs:
					
						(D)
				ProhibitionsNone of the funds made available under
				subparagraph (A) may be used for any political activities, political advocacy,
				or lobbying (as such terms are defined by Circular A–122 of the Office of
				Management and Budget, entitled Cost Principles for Non-Profit
				Organizations), or for expenses for travel to engage in political
				activities or preparation of or provision of advice on tax returns.
						(E)Program
				compliance systemsEach
				recipient of amounts made available under subparagraph (A) shall develop
				systems to ensure compliance with the program and the requirements of this
				paragraph.
						(F)PenaltiesThe
				Secretary may impose penalties on any recipient of amounts made available under
				subparagraph (A) that fails to comply with any requirement under this paragraph
				or of the program established pursuant to this paragraph, which penalties may
				include—
							(i)ineligibility for
				further assistance from amounts made available under subparagraph (A);
				and
							(ii)requiring the
				recipient to reimburse the Secretary for any amounts that were so
				misused.
							.
				VIPreservation
			 database
			601.Preservation
			 database
				(a)Unique
			 identifierThe Secretary of
			 Housing and Urban Development, in consultation with the Secretary of
			 Agriculture, shall establish a unique alphanumeric identifier for each covered
			 multifamily property (as such term is defined in subsection (i)). A property
			 shall have only one such identifier, regardless of whether such property is
			 receiving more than one of the forms of assistance identified in subsection
			 (i).
				(b)Public
			 availability of informationThe Secretary of Housing and Urban
			 Development shall require the submission of information and make publicly
			 available such information about each covered multifamily property, which
			 information shall include the following:
					(1)The unique
			 identifier for the property established pursuant to subsection (a).
					(2)The name of the
			 property.
					(3)The address and geographical coordinates of
			 the property.
					(4)The name of, and contact information for,
			 the owner (or owners) or sponsor (or sponsors) of the property.
					(5)A
			 characterization of the type of owners or sponsors of the property (such as
			 nonprofit or for-profit).
					(6)The name of, and
			 contact information for, the property management company.
					(7)The year that the
			 property was built or placed in service.
					(8)The total number
			 of dwelling units in the property.
					(9)The total number
			 of dwelling units in the property of each size (such as studio units, 1-bedroom
			 units, or 2-bedroom units).
					(10)The average income of tenants residing in
			 dwelling units in the property receiving project-based rental assistance,
			 according to the most recent available information.
					(11)For each size of
			 dwelling unit in the property, the contract rents for such dwelling
			 units.
					(12)For each size of dwelling unit in the
			 property, the ratio of the contract rents for such dwelling units to the fair
			 market rent established under section 8(c) of the United States Housing Act of
			 1937 for such size dwelling units for the area in which the property is
			 located.
					(13)The most recent 3
			 scores for the property for any physical inspections, including any real estate
			 assessment center (REAC) scores for the property, and the dates of such
			 inspections.
					(14)Indicators of the financial condition of
			 the property, which may include notification of any foreclosure proceedings on
			 the property and any bankruptcy filings by the entity holding title to the
			 property.
					(15)The form or forms
			 of assistance identified in subsection (i) that are provided for the
			 property.
					(16)For each form of
			 assistance identified in subsection (i) that is provided for the property, the
			 total number of dwelling units in the property for which such assistance is
			 provided.
					(17)For each form of assistance identified in
			 subsection (i) that is provided for the property, the total number of assisted
			 dwelling units in the property of each size (such as studio units, 1-bedroom
			 units, and 2-bedroom units).
					(18)For each form of assistance identified in
			 subsection (i) that is provided for the property, a characterization of
			 occupancy restrictions applicable to the property (such as restrictions
			 limiting occupancy to only elderly, disabled, or families).
					(19)For each form of
			 assistance identified in subsection (i) that is provided for the property, any
			 limitations on the incomes of tenants applicable to the assistance.
					(20)For each form of assistance identified in
			 subsection (i) that is provided for the property, the day, month, and year that
			 any affordability or low-income use restrictions applicable to the property
			 first applied.
					(21)For each form of assistance identified in
			 subsection (i) that is provided for the property, the day, month, and year that
			 any affordability or low-income use restrictions applicable to the property
			 will terminate.
					(22)For each form of assistance identified in
			 subsection (i) that is provided for the property, the day, month, and year of
			 any early termination date for such form of assistance after which any
			 affordability or low-income use restrictions will not necessarily apply to the
			 property (such as the termination of the compliance period for any low-income
			 housing tax credit for the property or the date that a loan or mortgage for the
			 property held or insured by the Secretary is first eligible for
			 prepayment).
					(23)Any notices,
			 plans, and information relating to the property required under the Low-Income
			 Housing Preservation and Resident Homeownership Act of 1990 (12 U.S.C. 4101 et
			 seq.), including any notice of intent to prepay a mortgage under section 212 of
			 such Act, information provided under section 216 of such Act by the Secretary,
			 second notice of intent under section 216(d) of such Act, plan of action under
			 section 217 of such Act, and notice of approval of a plan of action under
			 section 225 of such Act.
					(24)Any notice of a
			 request to terminate an insurance contract under title II of the National
			 Housing Act for a loan or mortgage on the property.
					(25)Any notice of a request to prepay a loan or
			 mortgage on the property insured under title II of the National Housing Act and
			 an indication of whether such request was made in conjunction with a refinance
			 application under such title.
					(26)Any notice under
			 section 8(c)(8) of the United States Housing Act of 1937 of proposed
			 termination of an assistance contract under such section for the
			 property.
					(27)A description of
			 any notice indicating an intention of the owner in selling the property.
					(28)Any other information as the Secretary or
			 the designee of the Secretary determines is appropriate.
					(c)Means
					(1)Availability
			 through world wide webThe
			 information made available pursuant to subsection (b) shall be made available
			 to the public through a World Wide Web site of the Department of Housing and
			 Urban Development.
					(2)Searchable
			 electronic databaseSuch
			 information shall be made available in a searchable electronic database format
			 that allows for the data for each of the forms of assistance specified in
			 subsection (i) to be aggregated in a single database.
					(3)Use of existing
			 systems and databasesThe requirements of subsection (b) may be
			 met by adapting existing systems or databases to include the unique identifier
			 established pursuant to subsection (a) and the information specified in
			 subsection (b).
					(4)Annual and
			 quarterly listAt least
			 annually, the Secretary shall update and make available a list of properties
			 receiving one of more forms of assistance specified in subsection (i). At least
			 on a quarterly basis, the Secretary shall make available through a World Wide
			 Web site of the Department of Housing and Urban Development a list of
			 properties receiving one or more forms of assistance specified in subsection
			 (i). Each such annual and quarterly list shall include, for each such property,
			 the unique identifier established pursuant to subsection (a) and the
			 information specified in paragraphs (1) through (3) of subsection (b).
					(d)UpdatingThe information made available pursuant to
			 subsection (b) shall be updated not less than annually or in accordance with
			 any rules or practice applicable to the subsidy program involved that require
			 information to be made available more frequently. Any historical databases
			 shall remain available to the public through a World Wide Web site of the
			 Department of Housing and Urban Development.
				(e)Initial
			 availabilityThe Secretary of Housing and Urban Development shall
			 make information initially publicly available pursuant to this section not
			 later than the expiration of the 18-month period beginning on the date of the
			 enactment of this Act.
				(f)Information from
			 Department of AgricultureThe Secretary of Agriculture shall take
			 such actions as may be necessary to ensure that information regarding any
			 covered multifamily properties described in paragraphs (1)(E) and (3)(G) of
			 subsection (i) that is sufficient for the Secretary of Housing and Urban
			 Development to comply with the requirements of this section, with respect to
			 such properties, is timely made available to the Secretary of Housing and Urban
			 Development.
				(g)Information from
			 Secretary of the TreasuryThe
			 Secretary of the Treasury shall take such actions as may be necessary to ensure
			 that information regarding any covered multifamily properties described in
			 paragraphs (4) and (6) of subsection (i) that is sufficient for the Secretary
			 of Housing and Urban Development to comply with the requirements of this
			 section, with respect to such properties, is timely made available to the
			 Secretary of Housing and Urban Development.
				(h)Grants to States
			 and localities
					(1)AuthorityThe Secretary of Housing and Urban
			 Development shall, to the extent amounts are made available for grants under
			 this subsection, make grants to States and units of local government to enable
			 such entities to collect and make available to the public information about
			 State and local assistance provided to covered multifamily properties
			 identified in databases developed by the Secretary pursuant to this section or
			 to other properties assisted by such States and units of local
			 government.
					(2)Authorization of
			 appropriationsThere is authorized to be appropriated to the
			 Secretary of Housing and Urban Development for grants under this subsection
			 such sums as may be necessary in each fiscal year to carry out this
			 subsection.
					(i)Covered
			 multifamily propertiesFor purposes of this section, the term
			 covered multifamily property means a property consisting of more
			 than 4 rental dwelling units, which property—
					(1)is covered in whole or in part by a
			 contract for assistance that is attached to the structure under—
						(A)section 8 of the
			 United States Housing Act of 1937 (42 U.S.C. 1437f), including—
							(i)subsections (b)
			 and (o)(13) of such section 8;
							(ii)the
			 new construction and substantial rehabilitation program under such section
			 8(b)(2), as in effect before October 1, 1983;
							(iii)the property
			 disposition program under such section 8(b);
							(iv)the
			 moderate rehabilitation program under such section 8(e)(2); and
							(v)the
			 loan management assistance program under such section 8;
							(B)section 23 of the
			 United States Housing Act of 1937, as in effect before January 1, 1975;
						(C)the rent
			 supplement program under section 101 of the Housing and Urban Development Act
			 of 1965 (12 U.S.C. 1701s);
						(D)section 8 of the
			 United States Housing Act of 1937, following conversion from assistance under
			 section 101 of the Housing and Urban Development Act of 1965; or
						(E)section 521 of the
			 Housing Act of 1949 (42 U.S.C. 1490a);
						(2)is financed by a
			 mortgage insured or held by the Secretary under title II of the National
			 Housing Act (12 U.S.C. 1707 et seq.);
					(3)receives
			 assistance that is attached to the structure pursuant to—
						(A)section 202 of the
			 Housing Act of 1959 (12 U.S.C. 1701q), including properties receiving
			 assistance prior to the enactment of the Cranston-Gonzalez National Affordable
			 Housing Act;
						(B)section 811 of the
			 Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013);
						(C)section 5 or 9 of
			 the United States Housing Act of 1937 (42 U.S.C. 1437c, 1437g);
						(D)title II of the
			 Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12721 et
			 seq.);
						(E)subtitle D of
			 title VIII of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C.
			 12901 et seq.);
						(F)title IV of the
			 McKinney-Vento Homeless Assistance Act (12 U.S.C. 11301 et seq.); or
						(G)sections 514, 515, or 516 of the Housing
			 Act of 1949 (42 U.S.C. 1484, 1485);
						(4)is financed in
			 whole or part with low-income housing tax credits pursuant to section 42 of the
			 Internal Revenue Code of 1986 (26 U.S.C. 42);
					(5)is financed in
			 whole or part with amounts from the Housing Trust Fund established under
			 section 1338 of the Federal Housing Enterprises Financial Safety and Soundness
			 Act of 1992 (12 U.S.C. 4568); or
					(6)is financed in
			 whole or in part with the proceeds from a bond issued pursuant to section 141
			 or 142 of the Internal Revenue Code of 1986 (26 U.S.C. 141, 142).
					(j)Protection of
			 informationThis title shall
			 not be construed to require disclosure of Social Security numbers, personal tax
			 returns, or any other personal financial information of or concerning
			 individuals who have an interest in the ownership or management entities of
			 covered housing.
				VIISection 202
			 Supportive Housing for the Elderly
			701.Short title and
			 table of contentsThis title
			 may be cited as the Section 202
			 Supportive Housing for the Elderly Act of 2010.
			ANew construction
			 reforms
				711.Project rental
			 assistanceParagraph (2) of
			 section 202(c) of the Housing Act of 1959 (12 U.S.C. 1701q(c)(2)) is
			 amended—
					(1)by inserting after
			 assistance.— the following: (A)
			 Initial project rental
			 assistance contract.—;
					(2)in the last
			 sentence, by striking may and inserting shall;
			 and
					(3)by adding at the
			 end the following new subparagraph:
						
							(B)Renewal of and increases in contract
				amounts
								(i)Expiration of contract
				termUpon the expiration of each contract term, the Secretary
				shall adjust the annual contract amount to provide for reasonable project
				costs, and any increases, including adequate reserves, supportive services, and
				service coordinators.
								(ii)Emergency
				situationsIn the event of
				emergency situations that are outside the control of the owner, the Secretary
				shall increase the annual contract amount, subject to reasonable review and
				limitations as the Secretary shall
				provide.
								.
					712.Selection
			 criteriaSection 202(f)(1) of
			 the Housing Act of 1959 (12 U.S.C. 1701q(f)) is amended—
					(1)by redesignating subparagraphs (F) and (G)
			 as subparagraphs (G) and (H), respectively; and
					(2)by inserting after
			 subparagraph (E):
						
							(F)the extent to which the applicant has
				ensured that a service coordinator will be employed or otherwise retained for
				the housing, who has the managerial capacity and responsibility for carrying
				out the actions described in subparagraphs (A) and (B) of subsection
				(g)(2);
							.
					713.Development
			 cost limitationsSection
			 202(h)(1) of the Housing Act of 1959 (12 U.S.C. 1701q(h)(1)) is amended, in the
			 matter preceding subparagraph (A), by inserting reasonable
			 before development cost limitations.
				714.Owner
			 depositsSection 202(j)(3)(A)
			 of the Housing Act of 1959 (12 U.S.C. 1701q(j)(3)(A)) is amended by inserting
			 after the period at the end the following: Such amount shall be used
			 only to cover operating deficits during the first 3 years of operations and
			 shall not be used to cover construction shortfalls or inadequate initial
			 project rental assistance amounts..
				715.Definition of
			 private nonprofit organizationParagraph (4) of section 202(k) of the
			 Housing Act of 1959 (12 U.S.C. 1701q(k)(4)) is amended to read as
			 follows:
					
						(4)The term “private nonprofit organization”
				means—
							(A)any incorporated
				private institution or foundation—
								(i)no
				part of the net earnings of which inures to the benefit of any member, founder,
				contributor, or individual;
								(ii)which has a
				governing board—
									(I)the membership of
				which is selected in a manner to assure that there is significant
				representation of the views of the community in which such housing is located,
				except that, in the case of any organization that is the sponsor of multiple
				housing projects assisted under this section, the organization may comply with
				this subclause by having a local advisory board for each community to the
				governing board of the organization, the membership of which is selected in the
				manner required under this subclause; and
									(II)which is
				responsible for the operation of the housing assisted under this section;
				and
									(iii)which is
				approved by the Secretary as to financial responsibility;
								(B)a for-profit
				limited partnership the sole general partner of which is—
								(i)an
				organization meeting the requirements under subparagraphs (A); or
								(ii)a
				for-profit corporation wholly owned and controlled by one or more organizations
				meeting the requirements under subparagraph (A); and
								(C)a limited
				liability company wholly owned or controlled by one or more organizations
				meeting the requirements under subparagraph
				(A).
							.
				716.Preferences for
			 homeless elderlySubsection
			 (j) of section 202 of the Housing Act of 1959 (12 U.S.C. 1701q(j)) is amended
			 by adding at the end the following new paragraph:
					
						(9)Preferences for
				homeless elderlyThe
				Secretary shall permit an owner of housing assisted under this section to
				establish for, and apply to, such housing a preference in tenant selection for
				the homeless elderly, either within the application or after selection pursuant
				to subsection (f), but only if—
							(A)such preference is
				consistent with paragraph (2); and
							(B)the owner
				demonstrates that the supportive services identified pursuant to subsection
				(e)(4), or additional supportive services to be made available upon
				implementation of the preference, will meet the needs of the homeless elderly,
				maintain safety and security for all tenants, and be provided on a consistent,
				long-term, and economical
				basis.
							.
				717.Nonmetropolitan
			 allocationParagraph (3) of
			 section 202(l) of the Housing Act of 1959 (12 U.S.C. 1701q(l)(3)) is amended by
			 inserting after the period at the end the following: In complying with
			 this paragraph, the Secretary shall either operate a national competition for
			 the nonmetropolitan funds or make allocations to regional offices of the
			 Department of Housing and Urban Development..
				BRefinancing
				721.Approval of
			 prepayment of debtSubsection
			 (a) of section 811 of the American Homeownership and Economic Opportunity Act
			 of 2000 (12 U.S.C. 1701q note) is amended—
					(1)in the matter
			 preceding paragraph (1), by inserting , for which the Secretary’s
			 consent to prepayment is required, after Affordable Housing
			 Act);
					(2)in paragraph
			 (1)—
						(A)by inserting
			 at least 30 years following before the maturity
			 date;
						(B)by inserting
			 project-based before rental assistance payments
			 contract;
						(C)by inserting
			 project-based before rental housing assistance
			 programs; and
						(D)by inserting
			 , or any successor project-based rental assistance program,
			 after 1701s));
						(3)by
			 amending paragraph (2) to read as follows:
						
							(2)the prepayment may
				involve refinancing of the loan if such refinancing results in—
								(A)a lower interest
				rate on the principal of the loan for the project and in reductions in debt
				service related to such loan; or
								(B)a transaction in
				which the project owner will address the physical needs of the project, but
				only if, as a result of the refinancing—
									(i)the rent charges
				for unassisted families residing in the project do not increase or such
				families are provided rental assistance under a senior preservation rental
				assistance contract for the project pursuant to subsection (e); and
									(ii)the overall cost
				for providing rental assistance under section 8 for the project (if any) is not
				increased, except, upon approval by the Secretary to—
										(I)mark-up-to-market
				contracts pursuant to section 524(a)(3) of the Multifamily Assisted Housing
				Reform and Affordability Act of 1997 (42 U.S.C. 1437f note), as such section is
				carried out by the Secretary for properties owned by nonprofit organizations;
				or
										(II)mark-up-to-budget
				contracts pursuant to section 524(a)(4) of the Multifamily Assisted Housing
				Reform and Affordability Act of 1997 (42 U.S.C. 1437f note), as such section is
				carried out by the Secretary for properties owned by eligible owners (as such
				term is defined in section 202(k) of the Housing Act of 1959 (12 U.S.C.
				1701q(k)); and
										;
				and
					(4)by adding at the
			 end the following:
						
							(3)notwithstanding
				paragraph (2)(A), the prepayment and refinancing authorized pursuant to
				paragraph (2)(B) involves an increase in debt service only in the case of a
				refinancing of a project assisted with a loan under such section 202 carrying
				an interest rate of 6 percent or
				lower.
							.
					722.Sources of
			 refinancingThe last sentence
			 of section 811(b) of the American Homeownership and Economic Opportunity Act of
			 2000 (12 U.S.C. 1701q note) is amended—
					(1)by
			 inserting after National Housing Act, the following: or
			 approving the standards used by authorized lenders to underwrite a loan
			 refinanced with risk sharing as provided by section 542 of the Housing and
			 Community Development Act of 1992 (12 U.S.C. 1701 note), ; and
					(2)by striking
			 may and inserting shall.
					723.Use of
			 unexpended amountsSubsection
			 (c) of section 811 of the American Homeownership and Economic Opportunity Act
			 of 2000 (12 U.S.C. 1701q note) is amended—
					(1)by striking
			 Use of unexpended
			 amounts.— and inserting Use of
			 pro‑ceeds.—;
					(2)by amending the
			 matter preceding paragraph (1) to read as follows: Upon execution of the
			 refinancing for a project pursuant to this section, the Secretary shall ensure
			 that proceeds are used in a manner advantageous to tenants of the project, or
			 are used in the provision of affordable rental housing and related social
			 services for elderly persons that are tenants of the project or of other
			 projects assisted with a loan under section 202 of the Housing Act of 1959 (12
			 U.S.C. 1701q) by the private nonprofit organization project owner, private
			 nonprofit organization project sponsor, or private nonprofit organization
			 project developer, including—;
					(3)in paragraph (1),
			 by striking not more than 15 percent of;
					(4)in paragraph (2),
			 by inserting before the semicolon the following; , including reducing
			 the number of units by reconfiguring units that are functionally obsolete,
			 unmarketable, or not economically viable;
					(5)in paragraph (3),
			 by striking or at the end;
					(6)in paragraph (4),
			 by striking according to a pro rata allocation of shared savings
			 resulting from the refinancing. and inserting a semicolon; and
					(7)by adding at the
			 end the following new paragraphs:
						
							(5)rehabilitation of
				the project to ensure long-term viability;
							(6)the payment to the
				project owner, sponsor, or third party developer of a developer’s fee in an
				amount not to exceed or duplicate—
								(A)in the case of a
				project refinanced through a State low income housing tax credit program, the
				fee permitted by the low income housing tax credit program as calculated by the
				State program as a percentage of acceptable development cost as defined by that
				State program; or
								(B)in the case of a
				project refinanced through any other source of refinancing, 15 percent of the
				acceptable development cost; and
								(7)the payment of equity, if any, to—
								(A)in the case of a
				sale, to the seller or the sponsor of the seller, in an amount equal to the
				lesser of the purchase price or the appraised value of the project, as each is
				reduced by the cost of prepaying any outstanding indebtedness on the project
				and transaction costs of the sale; or
								(B)in the case of a
				refinancing without the transfer of the project, to the project owner or the
				project sponsor, in an amount equal to the difference between the appraised
				value of the project less the outstanding indebtedness and total acceptable
				development cost.
								For
				purposes of paragraphs (6)(B) and (7)(B), the term “acceptable development
				cost” shall include, as applicable, the cost of acquisition, rehabilitation,
				loan prepayment, initial reserve deposits, and transaction
				costs..
					724.Use of project
			 residual receiptsParagraph
			 (1) of section 811(d) of the American Homeownership and Economic Opportunity
			 Act of 2000 (12 U.S.C. 1701q note) is amended—
					(1)by
			 striking not more than 15 percent of; and
					(2)by
			 inserting before the period at the end the following: or other purposes
			 approved by the Secretary.
					725.Additional
			 provisionsSection 811 of the
			 American Homeownership and Economic Opportunity Act of 2000 (12 U.S.C. 1701q
			 note) is amended by adding at the end the following new subsections:
					
						(e)Senior
				preservation rental assistance contractsNotwithstanding any other provision of law,
				in connection with a prepayment plan for a project approved under subsection
				(a) by the Secretary or as otherwise approved by the Secretary to prevent
				displacement of elderly residents of the project in the case of refinancing or
				recapitalization and to further preservation and affordability of such project,
				the Secretary shall provide project-based rental assistance for the project
				under a senior preservation rental assistance contract, as follows:
							(1)Assistance under
				the contract shall be made available to the private nonprofit organization
				owner—
								(A)for a term of at least 20 years, subject to
				annual appropriations; and
								(B)under the same
				rules governing project-based rental assistance made available under section 8
				of the Housing Act of 1937 or under the rules governing such other assistance
				as may be made available for the project.
								(2)Any projects for
				which a senior preservation rental assistance contract is provided shall be
				subject to a use agreement to ensure continued project affordability having a
				term of the longer of (A) the term of the senior preservation rental assistance
				contract, or (B) such term as is required by the new financing.
							(f)Subordination or
				assumption of existing debtIn lieu of prepayment under this section of
				the indebtedness with respect to a project, the Secretary may approve—
							(1)in connection with
				new financing for the project, the subordination of the loan for the project
				under section 202 of the Housing Act of 1959 (as in effect before the enactment
				of the Cranston-Gonzalez National Affordable Housing Act) and the continued
				subordination of any other existing subordinate debt previously approved by the
				Secretary to facilitate preservation of the project as affordable housing;
				or
							(2)the assumption
				(which may include the subordination described in paragraph (1)) of the loan
				for the project under such section 202 in connection with the transfer of the
				project with such a loan to a private nonprofit organization.
							(g)Flexible subsidy
				debtThe Secretary shall waive the requirement that debt for a
				project pursuant to the flexible subsidy program under section 201 of the
				Housing and Community Development Amendments of 1978 (12 U.S.C. 1715z–1a) be
				prepaid in connection with a prepayment, refinancing, or transfer under this
				section of a project if such waiver is necessary for the financial feasibility
				of the transaction and is consistent with the long-term preservation of the
				project as affordable housing.
						(h)Tenant
				involvement in prepayment and refinancingThe Secretary shall not
				accept an offer to prepay the loan for any project under section 202 of the
				Housing Act of 1959 unless the Secretary has—
							(1)determined that
				the owner of the project has notified the tenants of the owner’s request for
				approval of a prepayment;
							(2)determined that
				the owner of the project has provided the tenants with an opportunity to
				comment on the owner’s request for approval of a prepayment, including a
				description of any anticipated rehabilitation or other use of the proceeds from
				the transaction, and its impacts on project rents, tenant contributions, or the
				affordability restrictions for the project; and
							(3)taken such
				comments into consideration.
							(i)Definition of
				private nonprofit organizationFor purposes of this section, the
				term private nonprofit organization has the meaning given such
				term in section 202(k) of the Housing Act of 1959 (12 U.S.C.
				1701q(k)).
						.
				CAssisted living
			 facilities
				731.Definition of
			 assisted living facilitySection 202b(g) of the Housing Act of 1959
			 (12 U.S.C. 1701q–2(g)) is amended by striking paragraph (1) and inserting the
			 following new paragraph:
					
						(1)the term assisted living
				facility means a facility that—
							(A)is owned by a
				private nonprofit organization; and
							(B)(i)is licensed and
				regulated by a State (or if there is no State law providing for such licensing
				and regulation by the State, by the municipality or other political subdivision
				in which the facility is located); or
								(ii)(I)makes available,
				directly or through licensed or certified third party service providers, to
				residents at the resident’s request or choice supportive services to assist the
				residents in carrying out the activities of daily living, as described in
				section 232(b)(6)(B) of the National Housing Act (12 U.S.C. 1715w(b)(6)(B));
				and
									(II)provides separate dwelling units
				for residents, each of which may contain a full kitchen and bathroom and which
				includes common rooms and other facilities appropriate for the provision of
				supportive services to the residents of the facility;
				and
									.
				732.Monthly
			 assistance payment under rental assistanceClause (iii) of section 8(o)(18)(B) of the
			 United States Housing Act of 1937 (42 U.S.C. 1437f(o)(18)(B)(iii)) is amended
			 by inserting before the period at the end the following: , except that a
			 family may be required at the time the family initially receives such
			 assistance to pay rent in an amount exceeding 40 percent of the monthly
			 adjusted income of the family by such an amount or percentage that is
			 reasonable given the services and amenities provided and as the Secretary deems
			 appropriate..
				DNational Senior
			 Housing Clearinghouse
				741.National senior
			 housing clearinghouse
					(a)EstablishmentNot
			 later than 12 months after the date of enactment of this Act, the Secretary of
			 Housing and Urban Development (in this section referred to as the
			 Secretary) shall establish and operate a clearinghouse to serve
			 as a national repository to receive, collect, process, assemble, and
			 disseminate information regarding the availability and quality of multifamily
			 developments for elderly tenants, including—
						(1)the availability
			 of—
							(A)supportive housing
			 for the elderly pursuant to section 202 of the Housing Act of 1959 (12 U.S.C.
			 1701q), including any housing unit assisted with a project rental assistance
			 contract under such section;
							(B)properties and
			 units eligible for assistance under section 8 of the United States Housing Act
			 of 1937 (42 U.S.C. 1437f);
							(C)properties
			 eligible for the low-income housing tax credit under section 42 of the Internal
			 Revenue Code of 1986;
							(D)units in assisted
			 living facilities insured pursuant to section 221(d)(4) of the National Housing
			 Act (12 U.S.C. 1715l(d)(4));
							(E)units in any
			 multifamily project that has been converted into an assisted living facility
			 for elderly persons pursuant to section 202b of the Housing Act of 1959 (12
			 U.S.C. 1701q–2); and
							(F)any other federally
			 assisted or subsidized housing for the elderly;
							(2)the number of
			 available units in each property, project, or facility described in paragraph
			 (1);
						(3)the number of
			 bedrooms in each available unit in each property, project, or facility
			 described in paragraph (1);
						(4)the estimated cost
			 to a potential tenant to rent or reside in each available unit in each
			 property, project, or facility described in paragraph (1);
						(5)the presence of a
			 waiting list for entry into any available unit in each property, project, or
			 facility described in paragraph (1);
						(6)the number of
			 persons on the waiting list for entry into any available unit in each property,
			 project, or facility described in paragraph (1);
						(7)the amenities
			 available in each available unit in each property, project, or facility
			 described in paragraph (1), including—
							(A)the services
			 provided by such property, project, or facility;
							(B)the size and
			 availability of common space within each property, project, or facility;
							(C)the availability
			 of organized activities for individuals residing in such property, project, or
			 facility; and
							(D)any other
			 additional amenities available to individuals residing in such property,
			 project, or facility;
							(8)the level of care
			 (personal, physical, or nursing) available to individuals residing in any
			 property, project, or facility described in paragraph (1);
						(9)whether there is a
			 service coordinator in any property, project, or facility described in
			 paragraph (1); and
						(10)any other criteria
			 determined appropriate by the Secretary.
						(b)Collection and
			 updating of information
						(1)Initial
			 CollectionNot later than 180 days after the date of enactment of
			 this Act, the Secretary shall conduct an annual survey requesting information
			 from each owner of a property, project, or facility described in subsection
			 (a)(1) regarding the provisions described in paragraphs (2) through (11) of
			 such subsection.
						(2)Response
			 timeNot later than 60 days after receiving the request described
			 under paragraph (1), the owner of each such property, project, or facility
			 shall submit such information to the Secretary.
						(3)Public
			 availabilityNot later than 120 days after the Secretary receives
			 the submission of any information required under paragraph (2), the Secretary
			 shall make such information publicly available through the
			 clearinghouse.
						(4)UpdatesThe
			 Secretary shall conduct a biennial survey of each owner of a property, project,
			 or facility described in subsection (a)(1) for the purpose of updating or
			 modifying information provided in the initial collection of information under
			 paragraph (1). Not later than 30 days after receiving such a request, the owner
			 of each such property, project, or facility shall submit such updates or
			 modifications to the Secretary. Not later than 60 days after receiving such
			 updates or modifications, the Secretary shall inform the clearinghouse of such
			 updated or modified information.
						(c)FunctionsThe
			 clearinghouse established under subsection (a) shall—
						(1)respond to
			 inquiries from State and local governments, other organizations, and
			 individuals requesting information regarding the availability of housing in
			 multifamily developments for elderly tenants;
						(2)make such
			 information publicly available via the Internet website of the Department of
			 Housing and Urban Development, which shall include—
							(A)access via
			 electronic mail; and
							(B)an easily
			 searchable, sortable, downloadable, and accessible index that itemizes the
			 availability of housing in multifamily developments for elderly tenants by
			 State, county, and zip code;
							(3)establish a
			 toll-free number to provide the public with specific information regarding the
			 availability of housing in multifamily developments for elderly tenants;
			 and
						(4)perform any other
			 duty that the Secretary determines necessary to achieve the purposes of this
			 section.
						(d)Relationship
			 with other databasesIn
			 carrying out this section, the Secretary may make the clearinghouse a part of
			 any other multifamily housing database that the Secretary maintains or is
			 otherwise required to establish pursuant to this Act or any other provision of
			 law.
					(e)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as necessary to carry out this section.
					VIIIRural housing
			 preservation
			801.Short
			 titleThis title may be cited
			 as the Rural Housing Preservation Act
			 of 2010.
			802.Preservation of
			 multifamily housing
				(a)Preservation
			 programTitle V of the
			 Housing Act of 1949 (42 U.S.C. 1471 et seq.) is amended by adding at the end
			 the following new section:
					
						545.Preservation of
				multifamily housing and protection of tenants
							(a)Preservation
				programThe Secretary shall, subject to the availability of
				amounts appropriated, carry out a preservation program in accordance with this
				section to provide financial incentives and other assistance to owners of
				eligible projects through long-term use agreements entered into between the
				project owners and the Secretary.
							(b)Applications To
				participate
								(1)In
				generalThe Secretary shall
				accept applications from owners of eligible projects to participate in the
				preservation program under this section.
								(2)PriorityIn
				selecting among applications of eligible projects to participate in the
				preservation program, the Secretary may give priority to applications for such
				projects that are located on tribal trust lands or other Indian areas, in
				colonias (as such term is defined in section 916(e) of the Cranston-Gonzalez
				National Affordable Housing Act (42 U.S.C. 5306 note), or in other small, poor,
				low-income communities.
								(c)Long-Term
				viability plan
								(1)RequirementThe
				Secretary shall prepare and approve a long-term viability plan under this
				subsection with respect to each eligible project for which the owner requests
				to participate.
								(2)ContentsEach
				long-term viability plan for an eligible project shall include the following
				information:
									(A)Physical needs
				assessmentA physical needs assessment of the project that
				identifies and projects, for the following 30 years—
										(i)all
				necessary repairs, improvements, maintenance, and management standards for the
				project, and when they will be made, in order to meet the requirements of this
				title; and
										(ii)the costs
				associated with the items referred to clause (i).
										(B)Financial
				planA financial plan for the project that—
										(i)reviews the
				financial stability of the project;
										(ii)includes the loan
				restructuring elements, rent adjustments, management and operational
				efficiencies, and other financial adjustments to the project that are necessary
				to cover operating expenses for the project and maintain an adequate financial
				reserve for the future maintenance and capital needs of the project;
										(iii)provides the project owner with a long-term
				rate of return on equity of the project owner, as determined by the Secretary,
				commensurate to comparable rural multifamily housing projects for which a tax
				credit is provided under section 42 of the Internal Revenue Code of 1986 (26
				U.S.C. 42), and provides that any return in excess of such rate of return shall
				be made available to the Secretary only for use under section 514, 515, or
				516;
										(iv)meets the
				physical needs for the project determined under the physical needs
				assessment;
										(v)ensures that rents available under the plan
				are affordable to eligible households in accordance with subsection (f);
				and
										(vi)addresses any costs associated with any
				temporary tenant displacement resulting from renovations or rehabilitation
				undertaken as a result of participation of the project in the preservation
				program.
										(3)Development
				through participating administrative entitiesThe Secretary may
				develop long-term viability plans through the use of third-party participating
				administrative entities, who may be a private contractor, a State housing
				finance agency, or a nonprofit organization.
								(4)Preservation
				determinationBased on the long-term viability plan for an
				eligible project, the Secretary shall determine whether to offer the project
				owner a financial restructuring plan under subsection (d) and the financial
				incentives to be included in any such plan offered.
								(5)Final review and
				commentBefore a
				determination is made under subparagraph (D) with respect to any long-term
				viability plan prepared by the Secretary, the Secretary shall—
									(A)provide the
				project owner an opportunity to review the plan and discuss the plan with the
				Secretary or its agent;
									(B)make available to
				the tenants of the project a copy of such plan and provide a period of not less
				than 30 days for tenants to submit comments regarding the plan to the
				Secretary; and
									(C)respond in writing
				to such comments.
									(6)FeesThe Secretary may charge the project owner
				a fee for preparation of the long-term viability plan.
								(7)Payment of
				feesIf a long-term viability
				for a project is approved, the payment of such fee may be incorporated into a
				project owner’s financial restructuring plan for the project provided by the
				Secretary pursuant to subsection (d).
								(d)Financial
				restructuring plan; preservation incentivesBased on the
				long-term viability plan for an eligible project, the Secretary may offer a
				project owner a financial restructuring plan for the project. Such a plan may
				include one or more of the following preservation incentives:
								(1)Reduction or
				elimination of interest on the loan or loans for the project made under section
				514, 515, or 516.
								(2)Partial or full
				deferral of payments due under such loan or loans.
								(3)Forgiveness of such
				loan or loans.
								(4)Subordination of
				such loan or loans, subject to such terms and conditions as the Secretary shall
				determine.
								(5)Reamortization of
				loan payments under such loan or loans over extended terms.
								(6)A grant from the
				Secretary for the project.
								(7)Payment of project
				costs associated with developing the long-term viability plan.
								(8)Opportunity for
				project owners to obtain further investment equity from third parties.
								(9)A direct loan or
				guarantee of a loan for the project, with a subsidized interest rate without
				regard to the value of the project.
								(e)Long-Term use
				agreement
								(1)In
				generalIf the owner of an eligible project agrees to the terms
				of a financial restructuring plan for the project providing preservation
				benefits under subsection (d), in exchange for such benefits, the Secretary and
				the project owner shall enter into a long-term use agreement under this
				subsection for the project.
								(2)AgreementA
				long-term use agreement for an eligible project shall include—
									(A)the terms of the
				financial restructuring plan for the project, including any preservation
				incentives to be provided;
									(B)an agreement by
				the project owner—
										(i)to
				continue the property use restrictions with respect to the project in
				accordance with this title for a period of—
											(I)30 years,
				or
											(II)the remaining term
				of any loans under this title for the project,
											whichever
				ends later;(ii)to comply with
				the long-term viability plan for the project; and
										(iii)to comply with
				the rent terms under subsection (f) for the project;
										(C)provisions
				terminating the agreement if any material preservation incentives for the
				project to be provided under the agreement are no longer available and the
				Secretary determines that such unavailability is not the fault of the
				owner;
									(D)any rent terms for
				the project pursuant to subsection (f);
									(E)a covenant which
				runs with the land;
									(F)a representation
				and warranty by the owner to provide safe, healthy, clean buildings pursuant to
				the Secretary’s guidelines;
									(G)provisions
				providing for rural preservation voucher assistance under section 542(c) for
				low-income households residing in the project who are eligible for such
				vouchers; and
									(H)such other terms
				as the Secretary determines are necessary to implement the purposes of this
				section.
									(f)Rents under
				long-Term use agreementRents for any eligible households
				residing in dwelling units in any preserved project shall comply with the
				following requirements:
								(1)Maximum
				household contribution to rent and utilitiesThe maximum household contribution to
				monthly rent and utilities for any eligible household may not exceed 30 percent
				of the adjusted income of the eligible household.
								(2)Rent
				adjustmentsThe rents for
				eligible projects may be increased or decreased only on an annual basis and
				only in accordance with standards incorporated in such agreement.
								(3)Lowest cost
				requirementIn determining
				the terms of a restructuring plan, and the type and amount of preservation
				benefits under such plan to approve under this section for an eligible project,
				the Secretary shall, to the extent practicable, approve assistance that imposes
				the least cost to the Secretary while meeting the requirements of the long-term
				viability plan for the project.
								(g)Earned income
				disregard for residents
								(1)In
				generalNotwithstanding any
				other provision of law, the amount of the contribution toward rent for a
				dwelling unit payable, by any household described in paragraph (3), for
				occupancy in a project funded with a loan under section 514, 515, or 516 may
				not be increased as a result of the increased income due to employment during
				the 12-month period beginning on the date on which the employment is
				commenced.
								(2)Phase-in of rent
				increasesUpon the expiration
				of the 12-month period referred to in paragraph (1), the contribution toward
				rent payable by a household described in paragraph (3) may be increased due to
				the continued employment of the household member described in subparagraph
				(3)(B), except that during the 12-month period beginning upon such expiration
				the amount of the increase may not be greater than 50 percent of the amount of
				the total increase in contribution toward rent that would be applicable but for
				this paragraph.
								(3)Eligible
				householdA household described in this paragraph is a household
				that—
									(A)(i)is an eligible household who resides in an
				eligible project; or
										(ii)is provided rural preservation
				voucher assistance pursuant to section 542(c); and
										(B)(i)whose income increases as a result of
				employment of a member of the household who was previously unemployed for 1 or
				more years;
										(ii)whose earned income increases
				during the participation of a household member in any family self-sufficiency
				or other job training program; or
										(iii)who is or was, within 6 months,
				assisted under any State program for temporary assistance for needy families
				funded under part A of title IV of the Social Security Act (42 U.S.C. 601 et
				seq.) and whose earned income increases.
										(h)Ineligibility
								(1)Procedure for
				determinationThe Secretary
				may determine that a project owner is ineligible for participation in the
				preservation program under this section in accordance with the standards under
				paragraph (2).
								(2)StandardsThe
				Secretary may determine that a project owner is ineligible if—
									(A)the project owner
				has a history of poor management or maintenance of multifamily housing
				properties;
									(B)the project owner
				is in default on a loan made available under the section 514, 515, or 516
				housing program;
									(C)the Secretary is
				unable to enter into a long-term use agreement for the project that is the
				subject of the application with the project owner within a reasonable
				time;
									(D)the project owner
				is suspended or debarred from participating in Federal contracts or programs;
				or
									(E)the Secretary has
				other good cause for withholding from the project owner the benefits made
				available under this section.
									(i)DefinitionsFor
				purposes of this section, the following definitions shall apply:
								(1)Eligible
				householdThe term eligible household means a
				household that, under section 514, 515, or 516, is eligible to reside in a
				project funded with a loan made by the Secretary under such section.
								(2)Eligible
				projectThe term eligible project means a housing
				project funded with a loan made at any time by the Secretary under section 514,
				515, or 516, the principal obligation of which has not been fully
				repaid.
								(3)Project owner;
				ownerThe terms project owner and
				owner mean, with respect to an eligible project, an individual
				or entity, or principals thereof that own, or plan to purchase, the
				project.
								(4)Preserved
				projectThe term preserved project means an
				eligible project for which the Secretary and owner have entered into agreement
				on a financial restructuring plan for the project and into a long-term use
				agreement for the project, under this section.
								(j)Annual
				reportThe Secretary shall submit a report to the Congress
				annually regarding the compliance of owners of eligible projects participating
				in the preservation program under this section with the requirements of such
				program, which shall identify and describe any significant failures to
				comply.
							(k)Authorization of
				appropriationsThere are authorized to be appropriated for each
				of fiscal years 2011 through 2015 such sums as may be necessary to carry out
				the preservation program under this
				section.
							.
				803.Rural
			 preservation and rural tenant protection vouchersSection 542 of the Housing Act of 1949 (42
			 U.S.C. 1490r) is amended by adding at the end the following new
			 subsections:
				
					(c)Rural
				preservation assistanceIn
				the case of a housing project subject to a loan made under section 514, 515, or
				516 that is a preserved project (as such term is defined in section 545(i)),
				the Secretary shall, to the extent that amounts for assistance under this
				subsection are provided in advance in appropriation Acts, make available to
				each eligible household (as such term is defined in section 545(i)) that is not
				already assisted under the rental assistance program under section 521 or the
				program for rental assistance under section 8 of the United States Housing Act
				of 1937 (42 U.S.C. 1437f), and is residing in the project upon the date that a
				long-term use agreement is entered into pursuant to section 545(e) between the
				project owner and the Secretary, voucher assistance under this subsection or
				rental assistance under section 521 upon such date, as follows:
						(1)The amount of
				assistance provided shall be sufficient to allow such household to remain in
				the project after it is preserved.
						(2)The percentage of adjusted income paid by
				the eligible household for rent and utilities for the assisted dwelling shall
				not exceed 30 percent of adjusted income of the eligible household.
						(3)The assistance shall be available to the
				eligible household only during the period in which the eligible household
				resides in the preserved project and the long-term use agreement remains in
				effect.
						(4)Upon termination
				of the participation of the eligible household in the assistance program, the
				assistance shall remain attached to the preserved project and shall be
				available for use by another eligible household residing in the preserved
				project.
						(d)Rural tenant
				protection vouchers for prepayments and foreclosures
						(1)In
				generalIn the case of a
				housing project subject to a loan made under section 514, 515, or 516 that is
				prepaid or foreclosed upon, the Secretary shall, to the extent that amounts for
				assistance under this subsection are provided in advance in appropriation Acts,
				make available to each eligible household (as such term is defined in section
				545(i)) that is not assisted under the rental assistance program under section
				521 or the program for rental assistance under section 8 of the United States
				Housing Act of 1937 (42 U.S.C. 1437f), and is residing in a dwelling unit in
				the project upon the date that the Secretary approves the prepayment or submits
				notice of foreclosure to the project owner, as applicable, voucher assistance
				upon such date, as follows:
							(A)Relocation
				vouchersIn the case of any
				such eligible household who must relocate from a project for which the loan is
				being prepaid or foreclosed upon, voucher assistance under this subsection
				shall be subject to the terms of section 8(o) of the United States Housing Act
				of 1937 (42 U.S.C. 1437(o)), except that—
								(i)the
				percentage of adjusted income paid by the eligible household for rent and
				utilities for the assisted dwelling unit shall not at any time exceed 30
				percent of the adjusted income of the eligible household; and
								(ii)a voucher provided pursuant to this
				subparagraph shall be subject to the terms of section 8(r) of such Act
				(relating to portability), except that if an eligible household uses the
				voucher to move to a community other than the community in which the project
				from which the family relocated pursuant to such prepayment or foreclosure is
				located, upon termination of the participation of such eligible family in the
				voucher program, the voucher shall be returned for use in the community in
				which such project is located.
								(B)Enhanced
				vouchersIn the case of any
				such eligible household who remains in a project for which the loan is prepaid
				or foreclosed upon, voucher assistance under this subsection shall be subject
				to the terms of section 8(t) of the United State Housing Act of 1937 (42 U.S.C.
				1437f(t)), except that—
								(i)the percentage of
				adjusted income paid by the eligible household for rent and utilities for the
				assisted dwelling unit shall not at any time exceed 30 percent of the adjusted
				income of the eligible household;
								(ii)the owner of the project may not refuse to
				lease, to an eligible household for whom voucher assistance under this
				subparagraph is made available, any available appropriately sized rental
				dwelling unit in the project;
								(iii)voucher
				assistance under this subparagraph may be used only for dwelling units in
				housing that is decent, safe, and sanitary; and
								(iv)upon termination of participation of such
				eligible family in the enhanced voucher program, the voucher shall convert to a
				relocation voucher under subparagraph (A) of this paragraph, and shall be
				available with respect to such project only to provide assistance in accordance
				with the provisions of such subparagraph.
								(e)AdministrationThe Secretary may contract with a public
				housing agency or a private or nonprofit organization to administer vouchers
				authorized under subsections (c) and (d).
					(f)RenewalVouchers
				under subsections (c) and (d) shall be renewed annually, subject to the
				availability of appropriations for such renewal.
					(g)Use of
				savingsNotwithstanding any other provision of law, any amounts
				made available for voucher assistance under subsections (c) and (d) that remain
				unused because of increases in the incomes of household assisted under such
				vouchers shall be available to the Secretary for eligible activities under this
				Act.
					(h)Applicability of
				section 8 programExcept as
				specifically provided otherwise in this section, to the maximum extent
				practicable, the Secretary shall administer voucher assistance under
				subsections (c) and (d) in accordance with, but not subject to, regulations and
				administrative guidance for housing vouchers administered by the Secretary of
				Housing and Urban Development under section 8(o) of such Act.
					(i)Authorization of
				appropriationsThere is
				authorized to be appropriated for voucher assistance under subsections (c) and
				(d) such sums as may be necessary for each of fiscal years 2011 through
				2015.
					.
			804.Tenant
			 participationTitle V of the
			 Housing Act of 1949 is amended by inserting after section 517 (42 U.S.C. 1487)
			 the following new section:
				
					518.Tenant
				participationThe Secretary
				shall extend to tenants in multifamily housing projects financed under sections
				514, 515, 516 and 538 all of the rights that are specified in section 202 of
				the Housing and Community Development Amendments of 1978 (12 U.S.C. 1715z–1b)
				with respect to tenants of multifamily housing projects (as such term is
				defined in subsection (a) of such
				section).
					.
			805.Priority for
			 financingSubsection (j) of
			 section 515 of the Housing Act of 1949 (42 U.S.C. 1485(j)) is amended—
				(1)by inserting
			 (1) before For; and
				(2)by adding at the
			 end the following new paragraph:
					
						(2)The Secretary may give priority, in
				entering into contracts under this section involving financing for new
				construction of a project, for projects located in eligible rural areas having
				a need for affordable low-income rental housing due to prepayment of loans made
				or insured under this
				section.
						.
				806.Conforming
			 amendmentSection 537(b)(1) of
			 the Housing Act of 1949 (42 U.S.C. 1490p–1(b)(1)) is amended by inserting
			 before the semicolon the following: and to administer the preservation
			 program under section 545.
			807.RegulationsThe Secretary of Agriculture shall issue
			 proposed regulations to carry out the amendments made by this title not later
			 than the expiration of the 90-day period beginning upon the date of the
			 enactment of this Act, and shall issue final regulations to carry out the
			 amendments made by this title not later than the expiration of the 180-day
			 period beginning upon such date of enactment.
			
